Exhibit 10.1

 

VALENCE TECHNOLOGY, INC.
5,000,000 SHARES

 

At Market Issuance Sales Agreement

 

February 22, 2008

 

Wm Smith & Co.
1700 Lincoln Street, Suite 2545
Denver CO 80203

 

Ladies and Gentlemen:

 

Valence Technology, Inc., a Delaware corporation (the “Company”), confirms its
agreement (this “Agreement”) with Wm Smith & Co.  (“Wm Smith”), as follows:

 


1.                                   ISSUANCE AND SALE OF SHARES.  THE COMPANY
AGREES THAT, FROM TIME TO TIME DURING THE TERM OF THIS AGREEMENT, ON THE TERMS
AND SUBJECT TO THE CONDITIONS SET FORTH HEREIN, IT MAY ISSUE AND SELL THROUGH WM
SMITH, ACTING AS AGENT AND/OR PRINCIPAL, UP TO 5,000,000 SHARES (THE “SHARES”)OF
THE COMPANY’S COMMON STOCK, PAR VALUE $0.001 PER SHARE (THE “COMMON STOCK”). 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE PARTIES HERETO
AGREE THAT COMPLIANCE WITH THE LIMITATIONS SET FORTH IN THIS SECTION 1 ON THE
NUMBER OF SHARES ISSUED AND SOLD UNDER THIS AGREEMENT SHALL BE THE SOLE
RESPONSIBILITY OF THE COMPANY AND THAT WM SMITH SHALL HAVE NO OBLIGATION IN
CONNECTION WITH SUCH COMPLIANCE.  THE ISSUANCE AND SALE OF SHARES THROUGH WM
SMITH WILL BE EFFECTED PURSUANT TO THE REGISTRATION STATEMENT (AS DEFINED BELOW)
FILED BY THE COMPANY AND DECLARED EFFECTIVE BY THE SECURITIES AND EXCHANGE
COMMISSION (THE “COMMISSION”), ALTHOUGH NOTHING IN THIS AGREEMENT SHALL BE
CONSTRUED AS REQUIRING THE COMPANY TO USE THE REGISTRATION STATEMENT TO ISSUE
COMMON STOCK OR PREFERRED STOCK.


 

The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (collectively, the
“Securities Act”), with the Commission a registration statement on Form S-3
(File No. 333-148632), including a base prospectus, with respect to equity and
other offerings, including the Shares, and which incorporates by reference
documents that the Company has filed or will file in accordance with the
provisions of the Securities Exchange Act of 1934, as amended, and the rules and
regulations thereunder (collectively, the “Exchange Act”).  The Company has
prepared a prospectus supplement (the “Prospectus Supplement”) to the base
prospectus included as part of such registration statement.  The Company has
furnished to Wm Smith, for use by Wm Smith, copies of the prospectus included as
part of such registration statement, as supplemented by the Prospectus
Supplement, relating to the Shares.  Except where the context otherwise
requires, such registration statement, as amended when it became effective,
including all documents filed as part thereof or incorporated by reference
therein, and including any information contained in a Prospectus (as defined
below) subsequently filed with the Commission pursuant to Rule 424(b) under the
Securities Act and also including any other registration statement filed
pursuant to Rule 462(b) under the Securities Act, collectively, are herein
called the “Registration Statement,”

 

--------------------------------------------------------------------------------


 

and the base prospectus, including all documents incorporated therein by
reference, included in the Registration Statement, as it may be supplemented by
the Prospectus Supplement, in the form in which such prospectus and/or
Prospectus Supplement have most recently been filed by the Company with the
Commission pursuant to Rule 424(b) under the Securities Act is herein called the
“Prospectus.” Any reference herein to the Registration Statement, the Prospectus
or any amendment or supplement thereto shall be deemed to refer to and include
the documents incorporated by reference therein, and any reference herein to the
terms “amend,” “amendment” or “supplement” with respect to the Registration
Statement or the Prospectus shall be deemed to refer to and include the filing
after the execution hereof of any document with the Commission deemed to be
incorporated by reference therein.  For purposes of this Agreement, all
references to the Registration Statement, the Prospectus or to any amendment or
supplement thereto shall be deemed to include any copy filed with the Commission
pursuant to its Electronic Data Gathering Analysis and Retrieval System
(“EDGAR”).

 


2.            PLACEMENTS.  EACH TIME THAT THE COMPANY WISHES TO ISSUE AND SELL
SHARES HEREUNDER (EACH, A “PLACEMENT”), IT WILL NOTIFY WM SMITH BY EMAIL NOTICE
(OR OTHER METHOD MUTUALLY AGREED TO IN WRITING BY THE PARTIES) OF THE NUMBER OF
SHARES (THE “PLACEMENT SHARES”) TO BE ISSUED, THE TYPE OF SHARES, THE TIME
PERIOD DURING WHICH SALES ARE REQUESTED TO BE MADE, ANY LIMITATION ON THE NUMBER
OF SHARES THAT MAY BE SOLD IN ANY ONE DAY AND ANY MINIMUM PRICE BELOW WHICH
SALES MAY NOT BE MADE (A “PLACEMENT NOTICE”), THE FORM OF WHICH IS ATTACHED
HERETO AS SCHEDULE 1.  THE PLACEMENT NOTICE SHALL ORIGINATE FROM ANY OF THE
INDIVIDUALS FROM THE COMPANY SET FORTH ON SCHEDULE 3 (WITH A COPY TO EACH OF THE
OTHER INDIVIDUALS FROM THE COMPANY LISTED ON SUCH SCHEDULE), AND SHALL BE
ADDRESSED TO EACH OF THE INDIVIDUALS FROM WM SMITH SET FORTH ON SCHEDULE 3, AS
SUCH SCHEDULE 3 MAY BE AMENDED FROM TIME TO TIME.  THE PLACEMENT NOTICE SHALL BE
EFFECTIVE UNLESS AND UNTIL (I) WM SMITH DECLINES TO ACCEPT THE TERMS CONTAINED
THEREIN FOR ANY REASON, IN ITS SOLE DISCRETION, (II) THE ENTIRE AMOUNT OF THE
PLACEMENT SHARES HAVE BEEN SOLD, (III) THE COMPANY SUSPENDS OR TERMINATES THE
PLACEMENT NOTICE OR (IV) THE AGREEMENT HAS BEEN TERMINATED UNDER THE PROVISIONS
OF SECTION 12.  THE AMOUNT OF ANY DISCOUNT, COMMISSION OR OTHER COMPENSATION TO
BE PAID BY THE COMPANY TO WM SMITH IN CONNECTION WITH THE SALE OF THE PLACEMENT
SHARES SHALL BE CALCULATED IN ACCORDANCE WITH THE TERMS SET FORTH IN SCHEDULE
2.  IT IS EXPRESSLY ACKNOWLEDGED AND AGREED THAT NEITHER THE COMPANY NOR WM
SMITH WILL HAVE ANY OBLIGATION WHATSOEVER WITH RESPECT TO A PLACEMENT OR ANY
PLACEMENT SHARES UNLESS AND UNTIL THE COMPANY DELIVERS A PLACEMENT NOTICE TO WM
SMITH AND WM SMITH DOES NOT DECLINE SUCH PLACEMENT NOTICE PURSUANT TO THE TERMS
SET FORTH ABOVE, AND THEN ONLY UPON THE TERMS SPECIFIED THEREIN AND HEREIN.  IN
THE EVENT OF A CONFLICT BETWEEN THE TERMS OF THIS AGREEMENT AND THE TERMS OF A
PLACEMENT NOTICE, THE TERMS OF THE PLACEMENT NOTICE WILL CONTROL.


 


3.            SALE OF PLACEMENT SHARES BY WM SMITH.  SUBJECT TO THE TERMS AND
CONDITIONS HEREIN SET FORTH, UPON THE COMPANY’S ISSUANCE OF A PLACEMENT NOTICE,
AND UNLESS THE SALE OF THE PLACEMENT SHARES DESCRIBED THEREIN HAS BEEN DECLINED,
SUSPENDED, OR OTHERWISE TERMINATED IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT, WM SMITH WILL USE ITS COMMERCIALLY REASONABLE EFFORTS CONSISTENT WITH
ITS NORMAL TRADING AND SALES PRACTICES TO SELL SUCH PLACEMENT SHARES UP TO THE
AMOUNT SPECIFIED, AND OTHERWISE IN ACCORDANCE WITH THE TERMS OF SUCH PLACEMENT
NOTICE. 


 


2

--------------------------------------------------------------------------------



 


WM SMITH WILL PROVIDE WRITTEN CONFIRMATION TO THE COMPANY NO LATER THAN THE
OPENING OF THE TRADING DAY (AS DEFINED BELOW) IMMEDIATELY FOLLOWING THE TRADING
DAY ON WHICH IT HAS MADE SALES OF PLACEMENT SHARES HEREUNDER SETTING FORTH THE
NUMBER OF PLACEMENT SHARES SOLD ON SUCH DAY, THE COMPENSATION PAYABLE BY THE
COMPANY TO WM SMITH PURSUANT TO SECTION 2 WITH RESPECT TO SUCH SALES, AND THE
NET PROCEEDS (AS DEFINED BELOW) PAYABLE TO THE COMPANY.  WM SMITH MAY SELL
PLACEMENT SHARES BY ANY METHOD PERMITTED BY LAW DEEMED TO BE AN “AT THE MARKET”
OFFERING AS DEFINED IN RULE 415 OF THE SECURITIES ACT, INCLUDING WITHOUT
LIMITATION SALES MADE DIRECTLY ON NASDAQ CAPITAL MARKET (THE “EXCHANGE”), ON ANY
OTHER EXISTING TRADING MARKET FOR THE COMMON STOCK OR TO OR THROUGH A MARKET
MAKER.  WM SMITH MAY ALSO SELL PLACEMENT SHARES IN PRIVATELY NEGOTIATED
TRANSACTIONS.  THE COMPANY ACKNOWLEDGES AND AGREES THAT (I) THERE CAN BE NO
ASSURANCE THAT WM SMITH WILL BE SUCCESSFUL IN SELLING PLACEMENT SHARES, AND
(II) WM SMITH WILL INCUR NO LIABILITY OR OBLIGATION TO THE COMPANY OR ANY OTHER
PERSON OR ENTITY IF IT DOES NOT SELL PLACEMENT SHARES FOR ANY REASON OTHER THAN
A FAILURE BY WM SMITH TO USE ITS COMMERCIALLY REASONABLE EFFORTS CONSISTENT WITH
ITS NORMAL TRADING AND SALES PRACTICES TO SELL SUCH PLACEMENT SHARES AS REQUIRED
UNDER THIS SECTION 3.  FOR THE PURPOSES HEREOF, “TRADING DAY” MEANS ANY DAY ON
WHICH COMMON STOCK IS PURCHASED AND SOLD ON THE PRINCIPAL MARKET ON WHICH THE
COMMON STOCK IS LISTED OR QUOTED.


 


4.            SUSPENSION OF SALES.  THE COMPANY OR WM SMITH MAY, UPON NOTICE TO
THE OTHER PARTY IN WRITING (INCLUDING BY EMAIL CORRESPONDENCE TO EACH OF THE
INDIVIDUALS OF THE OTHER PARTY SET FORTH ON SCHEDULE 3, IF RECEIPT OF SUCH
CORRESPONDENCE IS ACTUALLY ACKNOWLEDGED BY ANY OF THE INDIVIDUALS TO WHOM THE
NOTICE IS SENT, OTHER THAN VIA AUTO-REPLY) OR BY TELEPHONE (CONFIRMED
IMMEDIATELY BY VERIFIABLE FACSIMILE TRANSMISSION OR EMAIL CORRESPONDENCE TO EACH
OF THE INDIVIDUALS OF THE OTHER PARTY SET FORTH ON SCHEDULE 3), SUSPEND ANY SALE
OF PLACEMENT SHARES; PROVIDED, HOWEVER, THAT SUCH SUSPENSION SHALL NOT AFFECT OR
IMPAIR EITHER PARTY’S OBLIGATIONS WITH RESPECT TO ANY PLACEMENT SHARES SOLD
HEREUNDER PRIOR TO THE RECEIPT OF SUCH NOTICE.  EACH OF THE PARTIES AGREES THAT
NO SUCH NOTICE UNDER THIS SECTION 4 SHALL BE EFFECTIVE AGAINST THE OTHER UNLESS
IT IS MADE TO ONE OF THE INDIVIDUALS NAMED ON SCHEDULE 3 HERETO, AS SUCH
SCHEDULE MAY BE AMENDED FROM TIME TO TIME.


 


5.            SETTLEMENT.


 


(A)     SETTLEMENT OF PLACEMENT SHARES.  UNLESS OTHERWISE SPECIFIED IN THE
APPLICABLE PLACEMENT NOTICE, SETTLEMENT FOR SALES OF PLACEMENT SHARES WILL OCCUR
ON THE THIRD (3RD) TRADING DAY (OR SUCH EARLIER DAY AS IS INDUSTRY PRACTICE FOR
REGULAR-WAY TRADING) (EACH, A “SETTLEMENT DATE”) FOLLOWING THE RESPECTIVE POINT
OF SALE (AS DEFINED BELOW).  THE AMOUNT OF PROCEEDS TO BE DELIVERED TO THE
COMPANY ON A SETTLEMENT DATE AGAINST RECEIPT OF THE PLACEMENT SHARES SOLD (THE
“NET PROCEEDS”) WILL BE EQUAL TO THE AGGREGATE SALES PRICE RECEIVED BY WM SMITH
AT WHICH SUCH PLACEMENT SHARES WERE SOLD, AFTER DEDUCTION FOR (I) WM SMITH’S
COMMISSION, DISCOUNT OR OTHER COMPENSATION FOR SUCH SALES PAYABLE BY THE COMPANY
PURSUANT TO SECTION 2 HEREOF, (II) ANY OTHER AMOUNTS DUE AND PAYABLE BY THE
COMPANY TO WM SMITH HEREUNDER PURSUANT TO SECTION 7(G) (EXPENSES) HEREOF, AND
(III) ANY TRANSACTION FEES IMPOSED BY ANY GOVERNMENTAL OR SELF-REGULATORY
ORGANIZATION IN RESPECT OF SUCH SALES.


 


(B)     DELIVERY OF PLACEMENT SHARES.  ON OR BEFORE EACH SETTLEMENT DATE, THE
COMPANY WILL, OR WILL CAUSE ITS TRANSFER AGENT TO, ELECTRONICALLY TRANSFER THE
PLACEMENT SHARES


 


3

--------------------------------------------------------------------------------



 


BEING SOLD BY CREDITING WM SMITH’S OR ITS DESIGNEE’S ACCOUNT AT THE DEPOSITORY
TRUST COMPANY THROUGH ITS DEPOSIT AND WITHDRAWAL AT CUSTODIAN SYSTEM OR BY SUCH
OTHER MEANS OF DELIVERY AS MAY BE MUTUALLY AGREED UPON BY THE PARTIES HERETO
WHICH IN ALL CASES SHALL BE FREELY TRADEABLE, TRANSFERABLE, REGISTERED SHARES IN
GOOD DELIVERABLE FORM.  ON EACH SETTLEMENT DATE, WM SMITH WILL DELIVER THE
RELATED NET PROCEEDS IN SAME DAY FUNDS TO AN ACCOUNT DESIGNATED BY THE COMPANY
ON, OR PRIOR TO, THE SETTLEMENT DATE.  THE COMPANY AGREES THAT IF THE COMPANY,
OR ITS TRANSFER AGENT (IF APPLICABLE), DEFAULTS IN ITS OBLIGATION TO DELIVER
PLACEMENT SHARES ON A SETTLEMENT DATE, THE COMPANY AGREES THAT IN ADDITION TO
AND IN NO WAY LIMITING THE RIGHTS AND OBLIGATIONS SET FORTH IN
SECTION 10(A) (INDEMNIFICATION AND CONTRIBUTION) HERETO, IT WILL (I) HOLD WM
SMITH HARMLESS AGAINST ANY LOSS, CLAIM, DAMAGE, OR EXPENSE (INCLUDING REASONABLE
LEGAL FEES AND EXPENSES), AS INCURRED, ARISING OUT OF OR IN CONNECTION WITH SUCH
DEFAULT BY THE COMPANY AND (II) PAY TO WM SMITH ANY COMMISSION, DISCOUNT, OR
OTHER COMPENSATION TO WHICH IT WOULD OTHERWISE HAVE BEEN ENTITLED ABSENT SUCH
DEFAULT.


 


6.            REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  THE COMPANY
REPRESENTS AND WARRANTS TO, AND AGREES WITH, WM SMITH THAT AS OF THE DATE OF
THIS AGREEMENT AND AS OF EACH REPRESENTATION DATE (AS DEFINED IN
SECTION 7(M) BELOW) ON WHICH A CERTIFICATE IS REQUIRED TO BE DELIVERED PURSUANT
TO SECTION 7(M) OF THIS AGREEMENT, AS THE CASE MAY BE, EXCEPT AS MAY BE
DISCLOSED IN THE REGISTRATION STATEMENT OR A DISCLOSURE SCHEDULE DELIVERED IN
CONNECTION HEREWITH:


 


(A)     REGISTRATION STATEMENT AND PROSPECTUS.  THE COMPANY AND, ASSUMING NO ACT
OR OMISSION ON THE PART OF WM SMITH THAT WOULD MAKE SUCH STATEMENT UNTRUE, THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT MEET THE REQUIREMENTS FOR AND COMPLY
WITH THE CONDITIONS FOR THE USE OF FORM S-3 UNDER THE SECURITIES ACT.  THE
REGISTRATION STATEMENT HAS BEEN FILED WITH THE COMMISSION AND HAS BEEN DECLARED
EFFECTIVE UNDER THE SECURITIES ACT.  THE REGISTRATION STATEMENT OR PROSPECTUS
HAS NAMED WM SMITH AS AN UNDERWRITER, ACTING AS PRINCIPAL AND/OR AGENT, THAT THE
COMPANY MIGHT ENGAGE IN THE SECTION ENTITLED “PLAN OF DISTRIBUTION.” THE COMPANY
HAS NOT RECEIVED, AND HAS NO NOTICE OF, ANY ORDER OF THE COMMISSION PREVENTING
OR SUSPENDING THE USE OF THE REGISTRATION STATEMENT, OR THREATENING OR
INSTITUTING PROCEEDINGS FOR THAT PURPOSE.  THE REGISTRATION STATEMENT AND THE
OFFER AND SALE OF SHARES AS CONTEMPLATED HEREBY MEET THE REQUIREMENTS OF
RULE 415 UNDER THE ACT AND COMPLY IN ALL MATERIAL RESPECTS WITH SAID RULE.  ANY
STATUTES, REGULATIONS, CONTRACTS OR OTHER DOCUMENTS THAT ARE REQUIRED TO BE
DESCRIBED IN THE REGISTRATION STATEMENT OR THE PROSPECTUS OR TO BE FILED AS
EXHIBITS TO THE REGISTRATION STATEMENT HAVE BEEN SO DESCRIBED OR FILED.  COPIES
OF THE REGISTRATION STATEMENT, THE PROSPECTUS, AND ANY SUCH AMENDMENTS OR
SUPPLEMENTS AND ALL DOCUMENTS INCORPORATED BY REFERENCE THEREIN THAT WERE FILED
WITH THE COMMISSION ON OR PRIOR TO THE DATE OF THIS AGREEMENT HAVE BEEN
DELIVERED, OR ARE AVAILABLE THROUGH EDGAR, TO WM SMITH AND THEIR COUNSEL.  THE
COMPANY HAS NOT DISTRIBUTED AND, PRIOR TO THE LATER TO OCCUR OF EACH SETTLEMENT
DATE AND COMPLETION OF THE DISTRIBUTION OF THE PLACEMENT SHARES, WILL NOT
DISTRIBUTE ANY OFFERING MATERIAL IN CONNECTION WITH THE OFFERING OR SALE OF THE
PLACEMENT SHARES OTHER THAN THE REGISTRATION STATEMENT AND THE PROSPECTUS AND
ANY ISSUER FREE WRITING PROSPECTUS (AS DEFINED BELOW) TO WHICH WM SMITH HAS
CONSENTED.  THE COMMON STOCK IS CURRENTLY LISTED ON THE NASDAQ CAPITAL MARKET
UNDER THE TRADING SYMBOL “VLNC”.  EXCEPT AS DISCLOSED IN THE REGISTRATION
STATEMENT, THE COMPANY HAS NOT, IN THE 12 MONTHS PRECEDING THE DATE HEREOF,
RECEIVED NOTICE FROM THE EXCHANGE TO THE EFFECT THAT THE COMPANY IS NOT IN
COMPLIANCE WITH THE LISTING OR


 


4

--------------------------------------------------------------------------------



 


MAINTENANCE REQUIREMENTS.  THE COMPANY HAS NO REASON TO BELIEVE THAT IT WILL NOT
IN THE FORESEEABLE FUTURE CONTINUE TO BE IN COMPLIANCE WITH ALL SUCH LISTING AND
MAINTENANCE REQUIREMENTS.


 


(B)     NO MISSTATEMENT OR OMISSION.  THE REGISTRATION STATEMENT, WHEN IT BECAME
OR BECOMES EFFECTIVE, AND THE PROSPECTUS, AND ANY AMENDMENT OR SUPPLEMENT
THERETO, ON THE DATE OF SUCH PROSPECTUS OR AMENDMENT OR SUPPLEMENT, CONFORMED OR
WILL CONFORM IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF THE SECURITIES
ACT.  AT EACH SETTLEMENT DATE, THE REGISTRATION STATEMENT AND THE PROSPECTUS, AS
OF SUCH DATE, WILL CONFORM IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF THE
ACT.  THE REGISTRATION STATEMENT, WHEN IT BECAME OR BECOMES EFFECTIVE, DID NOT,
OR WILL NOT, CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN NOT MISLEADING.  THE PROSPECTUS AND ANY AMENDMENT OR SUPPLEMENT THERETO,
ON THE DATE THEREOF AND AT EACH POINT OF SALE, DID NOT OR WILL NOT INCLUDE AN
UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT NECESSARY
TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY
WERE MADE, NOT MISLEADING.  THE DOCUMENTS INCORPORATED BY REFERENCE IN THE
PROSPECTUS OR ANY PROSPECTUS SUPPLEMENT DID NOT, AND ANY FURTHER DOCUMENTS FILED
AND INCORPORATED BY REFERENCE THEREIN WILL NOT, WHEN FILED WITH THE COMMISSION,
CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
REQUIRED TO BE STATED IN SUCH DOCUMENT OR NECESSARY TO MAKE THE STATEMENTS IN
SUCH DOCUMENT, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING.  THE FOREGOING SHALL NOT APPLY TO STATEMENTS IN, OR OMISSIONS FROM,
ANY SUCH DOCUMENT MADE IN RELIANCE UPON, AND IN CONFORMITY WITH, INFORMATION
FURNISHED TO THE COMPANY BY WM SMITH SPECIFICALLY FOR USE IN THE PREPARATION
THEREOF.  “POINT OF SALE” MEANS, FOR A PLACEMENT, THE TIME AT WHICH AN ACQUIROR
OF PLACEMENT SHARES ENTERED INTO A CONTRACT, BINDING UPON SUCH ACQUIROR, TO
ACQUIRE SUCH SHARES.


 


(C)     CONFORMITY WITH SECURITIES ACT AND EXCHANGE ACT.  THE DOCUMENTS
INCORPORATED BY REFERENCE IN THE REGISTRATION STATEMENT, THE PROSPECTUS OR ANY
AMENDMENT OR SUPPLEMENT THERETO, WHEN SUCH DOCUMENTS WERE OR ARE FILED WITH THE
COMMISSION UNDER THE SECURITIES ACT OR THE EXCHANGE ACT OR BECAME OR BECOME
EFFECTIVE UNDER THE SECURITIES ACT, AS THE CASE MAY BE, CONFORMED OR WILL
CONFORM IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF THE SECURITIES ACT AND
THE EXCHANGE ACT, AS APPLICABLE.


 


(D)     FINANCIAL INFORMATION.  THE CONSOLIDATED FINANCIAL STATEMENTS AND THE
RELATED NOTES THERETO INCLUDED OR INCORPORATED BY REFERENCE IN THE REGISTRATION
STATEMENT AND THE PROSPECTUS COMPLY WITH THE APPLICABLE REQUIREMENTS OF THE ACT
AND THE EXCHANGE ACT, AS APPLICABLE, AND PRESENT FAIRLY, THE FINANCIAL POSITION
OF THE COMPANY AND ITS SUBSIDIARIES (AS DEFINED BELOW) AS OF THE DATES INDICATED
AND THE RESULTS OF THEIR OPERATIONS AND THE CHANGES IN THEIR CONSOLIDATED CASH
FLOWS FOR THE PERIODS SPECIFIED; SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN
CONFORMITY WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES APPLIED ON A CONSISTENT
BASIS THROUGHOUT THE PERIODS COVERED THEREBY (EXCEPT (I) AS MAY BE OTHERWISE
INDICATED IN SUCH FINANCIAL STATEMENTS OR THE NOTES THERETO OR (II) IN THE CASE
OF UNAUDITED INTERIM FINANCIAL STATEMENTS, TO THE EXTENT THAT THEY MAY NOT
INCLUDE FOOTNOTES OR MAY BE CONDENSED OR SUMMARY STATEMENTS), AND THE OTHER
FINANCIAL INFORMATION INCLUDED OR INCORPORATED BY REFERENCE IN THE REGISTRATION
STATEMENT AND THE PROSPECTUS HAS BEEN DERIVED FROM THE ACCOUNTING RECORDS OF THE
COMPANY AND ITS SUBSIDIARIES AND PRESENTS FAIRLY THE INFORMATION SHOWN THEREBY. 
ANY PRO FORMA FINANCIAL STATEMENTS OR DATA INCLUDED OR INCORPORATED BY REFERENCE
IN THE REGISTRATION STATEMENT


 


5

--------------------------------------------------------------------------------



 


AND THE PROSPECTUS COMPLY WITH THE REQUIREMENTS OF REGULATION S-X OF THE
SECURITIES ACT, INCLUDING, WITHOUT LIMITATION, ARTICLE 11 THEREOF, AND THE
ASSUMPTIONS USED IN THE PREPARATION OF SUCH PRO FORMA FINANCIAL STATEMENTS AND
DATA ARE REASONABLE, THE PRO FORMA ADJUSTMENTS USED THEREIN ARE APPROPRIATE TO
GIVE EFFECT TO THE CIRCUMSTANCES REFERRED TO THEREIN AND THE PRO FORMA
ADJUSTMENTS HAVE BEEN PROPERLY APPLIED TO THE HISTORICAL AMOUNTS IN THE
COMPILATION OF THOSE STATEMENTS AND DATA.  NO OTHER FINANCIAL STATEMENTS OR
SCHEDULES OF THE COMPANY OR ANY OTHER ENTITY ARE REQUIRED BY THE ACT TO BE
INCLUDED IN THE REGISTRATION STATEMENT OR THE PROSPECTUS.  EXCEPT AS SET FORTH
ON SCHEDULE 4, ALL DISCLOSURES CONTAINED IN THE REGISTRATION STATEMENT, THE
PRICING DISCLOSURE MATERIALS AND THE PROSPECTUS REGARDING “NON-GAAP FINANCIAL
MEASURES” (AS SUCH TERM IS DEFINED BY ITEM 10 OF REGULATION S-K UNDER THE ACT)
COMPLY WITH REGULATION G OF THE EXCHANGE ACT AND ITEM 10 OF REGULATION S-K UNDER
THE ACT, TO THE EXTENT APPLICABLE.  THE COMPANY DOES NOT HAVE ANY MATERIAL
LIABILITIES OR OBLIGATIONS, DIRECT OR CONTINGENT (INCLUDING ANY OFF-BALANCE
SHEET OBLIGATIONS AND ANY “VARIABLE INTEREST ENTITIES” WITHIN THE MEANING OF
FINANCIAL ACCOUNTING STANDARDS BOARD INTERPRETATION NO. 46), NOT DISCLOSED IN
THE REGISTRATION STATEMENT, THE PRICING DISCLOSURE MATERIALS AND THE PROSPECTUS.


 


(E)     CONFORMITY WITH EDGAR FILING.  THE PROSPECTUS DELIVERED TO WM SMITH FOR
USE IN CONNECTION WITH THE SALE OF THE PLACEMENT SHARES PURSUANT TO THIS
AGREEMENT WILL BE IDENTICAL TO THE VERSIONS OF THE PROSPECTUS CREATED TO BE
TRANSMITTED TO THE COMMISSION FOR FILING VIA EDGAR, EXCEPT TO THE EXTENT
PERMITTED BY REGULATION S-T.


 


(F)      ORGANIZATION.  THE COMPANY AND EACH OF ITS SUBSIDIARIES ARE, AND WILL
BE, DULY ORGANIZED, VALIDLY EXISTING AS A CORPORATION AND IN GOOD STANDING UNDER
THE LAWS OF THEIR RESPECTIVE JURISDICTIONS OF ORGANIZATION.  THE COMPANY AND
EACH OF ITS SUBSIDIARIES ARE, AND WILL BE, DULY LICENSED OR QUALIFIED AS A
FOREIGN CORPORATION FOR TRANSACTION OF BUSINESS AND IN GOOD STANDING UNDER THE
LAWS OF EACH OTHER JURISDICTION IN WHICH THEIR RESPECTIVE OWNERSHIP OR LEASE OF
PROPERTY OR THE CONDUCT OF THEIR RESPECTIVE BUSINESSES REQUIRES SUCH LICENSE OR
QUALIFICATION, AND HAVE ALL CORPORATE POWER AND AUTHORITY NECESSARY TO OWN OR
HOLD THEIR RESPECTIVE PROPERTIES AND TO CONDUCT THEIR RESPECTIVE BUSINESSES AS
DESCRIBED IN THE REGISTRATION STATEMENT AND THE PROSPECTUS, EXCEPT WHERE THE
FAILURE TO BE SO QUALIFIED OR IN GOOD STANDING OR HAVE SUCH POWER OR AUTHORITY
WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT OR
WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON OR AFFECTING
THE BUSINESS, PROPERTIES, MANAGEMENT, CONSOLIDATED FINANCIAL POSITION,
STOCKHOLDERS’ EQUITY OR RESULTS OF OPERATIONS OF THE COMPANY AND ITS
SUBSIDIARIES TAKEN AS A WHOLE (A “MATERIAL ADVERSE EFFECT”).


 


(G)     SUBSIDIARIES.  VALENCE TECHNOLOGY (SUZHOU) CO., LTD., AND VALENCE
ENERGY-TECH (SUZHOU) CO., LTD., THE COMPANY’S TWO WHOLLY-OWNED FOREIGN
ENTERPRISES LOCATED IN SUZHOU, CHINA  AND VALENCE TECHOLOGY CAYMEN ISLANDS, INC.
(COLLECTIVELY, THE “SUBSIDIARIES”), ARE THE COMPANY’S ONLY SIGNIFICANT
SUBSIDIARIES (AS SUCH TERM IS DEFINED IN RULE 1-02 OF REGULATION S-X PROMULGATED
BY THE COMMISSION).  EXCEPT AS SET FORTH IN THE REGISTRATION STATEMENT IN AND
THE PROSPECTUS, THE COMPANY OWNS, DIRECTLY OR INDIRECTLY, ALL OF THE MEMBERSHIP
INTERESTS OF THE SUBSIDIARIES FREE AND CLEAR OF ANY LIEN, CHARGE, SECURITY
INTEREST, ENCUMBRANCE, RIGHT OF FIRST REFUSAL OR OTHER RESTRICTION, AND ALL THE
MEMBERSHIP INTERESTS OF THE SUBSIDIARIES ARE VALIDLY ISSUED AND ARE FULLY PAID,
NONASSESSABLE AND FREE OF PREEMPTIVE AND SIMILAR RIGHTS.


 


(H)     NO VIOLATION OR DEFAULT.  NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES ARE (I) IN VIOLATION OF ITS CHARTER OR BY-LAWS OR SIMILAR
ORGANIZATIONAL DOCUMENTS; (II) IN DEFAULT,


 


6

--------------------------------------------------------------------------------



 


AND NO EVENT HAS OCCURRED THAT, WITH NOTICE OR LAPSE OF TIME OR BOTH, WOULD
CONSTITUTE SUCH A DEFAULT, IN THE DUE PERFORMANCE OR OBSERVANCE OF ANY TERM,
COVENANT OR CONDITION CONTAINED IN ANY INDENTURE, MORTGAGE, DEED OF TRUST, LOAN
AGREEMENT OR OTHER AGREEMENT OR INSTRUMENT TO WHICH THE COMPANY OR ITS
SUBSIDIARIES ARE A PARTY OR BY WHICH THE COMPANY OR ITS SUBSIDIARIES ARE BOUND
OR TO WHICH ANY OF THE PROPERTY OR ASSETS OF THE COMPANY OR ITS SUBSIDIARIES ARE
SUBJECT; OR (III) IN VIOLATION OF ANY LAW OR STATUTE OR ANY JUDGMENT, ORDER,
RULE OR REGULATION OF ANY COURT OR ARBITRATOR OR GOVERNMENTAL OR REGULATORY
AUTHORITY, EXCEPT, IN THE CASE OF EACH OF CLAUSES (II) AND (III) ABOVE, FOR ANY
SUCH VIOLATION OR DEFAULT THAT WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  TO THE COMPANY’S
KNOWLEDGE, NO OTHER PARTY UNDER ANY MATERIAL CONTRACT OR OTHER AGREEMENT TO
WHICH IT OR A SUBSIDIARY IS A PARTY IS IN DEFAULT IN ANY RESPECT THEREUNDER
WHERE SUCH DEFAULT WOULD HAVE A MATERIAL ADVERSE EFFECT.


 


(I)      NO MATERIAL ADVERSE CHANGE.  EXCEPT AS SET FORTH IN OR OTHERWISE
CONTEMPLATED BY THE REGISTRATION STATEMENT (EXCLUSIVE OF ANY AMENDMENT THEREOF)
OR THE PROSPECTUS (EXCLUSIVE OF ANY SUPPLEMENT THERETO), SINCE THE DATE OF THE
MOST RECENT FINANCIAL STATEMENTS OF THE COMPANY INCLUDED OR INCORPORATED BY
REFERENCE IN THE REGISTRATION STATEMENT AND THE PROSPECTUS AND PRIOR TO EACH
SETTLEMENT DATE, (I) THERE HAS NOT BEEN AND WILL NOT HAVE BEEN ANY CHANGE IN THE
CAPITAL STOCK OF THE COMPANY (EXCEPT FOR CHANGES IN THE NUMBER OF OUTSTANDING
SHARES OF COMMON STOCK OF THE COMPANY DUE TO THE ISSUANCE OF SHARES UPON THE
EXERCISE OR CONVERSION OF SECURITIES EXERCISABLE FOR, OR CONVERTIBLE INTO,
SHARES OF COMMON STOCK OUTSTANDING ON THE DATE HEREOF) OR LONG-TERM DEBT OF THE
COMPANY OR OF ITS SUBSIDIARIES OR ANY DIVIDEND OR DISTRIBUTION OF ANY KIND
DECLARED, SET ASIDE FOR PAYMENT, PAID OR MADE BY THE COMPANY ON ANY CLASS OF
CAPITAL STOCK, THAT HAS RESULTED IN OR THAT WOULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT TO THE COMPANY AND ITS SUBSIDIARIES TAKEN AS
A WHOLE; (II) OTHER THAN THIS AGREEMENT, NEITHER THE COMPANY NOR ITS
SUBSIDIARIES HAVE ENTERED OR WILL ENTER INTO ANY TRANSACTION OR AGREEMENT, NOT
IN THE ORDINARY COURSE OF BUSINESS, THAT IS MATERIAL TO THE COMPANY AND ITS
SUBSIDIARIES TAKEN AS A WHOLE OR INCURRED OR WILL INCUR ANY LIABILITY OR
OBLIGATION, DIRECT OR CONTINGENT, NOT IN THE ORDINARY COURSE OF BUSINESS, THAT
IS MATERIAL TO THE COMPANY AND ITS SUBSIDIARIES TAKEN AS A WHOLE; (III) THERE
HAS NOT BEEN ANY MATERIAL ADVERSE CHANGE IN THE BUSINESS, PROPERTIES,
MANAGEMENT, FINANCIAL POSITION, STOCKHOLDERS’ EQUITY, OR RESULTS OF OPERATIONS
OF THE COMPANY AND ITS SUBSIDIARIES, TAKEN AS A WHOLE; AND (IV) NEITHER THE
COMPANY NOR ITS SUBSIDIARIES HAVE SUSTAINED ANY MATERIAL LOSS OR INTERFERENCE
WITH ITS BUSINESS FROM FIRE, EXPLOSION, FLOOD OR OTHER CALAMITY, WHETHER OR NOT
COVERED BY INSURANCE, OR FROM ANY LABOR DISTURBANCE OR DISPUTE OR ANY ACTION,
ORDER OR DECREE OF ANY COURT OR ARBITRATOR OR GOVERNMENTAL OR REGULATORY
AUTHORITY.


 


(J)      CAPITALIZATION.  THE ISSUED AND OUTSTANDING SHARES OF CAPITAL STOCK OF
THE COMPANY HAVE BEEN VALIDLY ISSUED, ARE FULLY PAID AND NONASSESSABLE AND,
OTHER THAN AS DISCLOSED IN OR CONTEMPLATED BY THE REGISTRATION STATEMENT OR THE
PROSPECTUS, ARE NOT SUBJECT TO ANY PREEMPTIVE RIGHTS, RIGHTS OF FIRST REFUSAL OR
SIMILAR RIGHTS.  THE COMPANY HAS AN AUTHORIZED, ISSUED AND OUTSTANDING
CAPITALIZATION AS SET FORTH IN THE REGISTRATION STATEMENT AND THE PROSPECTUS AS
OF THE DATES REFERRED TO THEREIN (OTHER THAN THE GRANT OF ADDITIONAL OPTIONS
UNDER THE COMPANY’S EXISTING STOCK OPTION PLANS, OR CHANGES IN THE NUMBER OF
OUTSTANDING SHARES OF COMMON STOCK OF THE COMPANY DUE TO THE ISSUANCE OF SHARES
UPON THE EXERCISE OR CONVERSION OF SECURITIES EXERCISABLE FOR, OR CONVERTIBLE
INTO, SHARES OF COMMON STOCK OUTSTANDING ON THE DATE HEREOF) AND SUCH AUTHORIZED
CAPITAL STOCK CONFORMS TO THE DESCRIPTION THEREOF SET FORTH IN THE


 


7

--------------------------------------------------------------------------------



 


REGISTRATION STATEMENT AND THE PROSPECTUS.  THE DESCRIPTION OF THE SECURITIES OF
THE COMPANY IN THE REGISTRATION STATEMENT AND THE PROSPECTUS IS COMPLETE AND
ACCURATE IN ALL MATERIAL RESPECTS.  EXCEPT AS DISCLOSED IN OR CONTEMPLATED BY
THE REGISTRATION STATEMENT OR THE PROSPECTUS, AS OF THE DATE REFERRED TO
THEREIN, THE COMPANY DOES NOT HAVE OUTSTANDING ANY OPTIONS TO PURCHASE, OR ANY
RIGHTS OR WARRANTS TO SUBSCRIBE FOR, OR ANY SECURITIES OR OBLIGATIONS
CONVERTIBLE INTO, OR EXCHANGEABLE FOR, OR ANY CONTRACTS OR COMMITMENTS TO ISSUE
OR SELL, ANY SHARES OF CAPITAL STOCK OR OTHER SECURITIES.


 


(K)     AUTHORIZATION; ENFORCEABILITY.  THE COMPANY HAS FULL LEGAL RIGHT, POWER
AND AUTHORITY TO ENTER INTO THIS AGREEMENT AND PERFORM THE TRANSACTIONS
CONTEMPLATED HEREBY.  THIS AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND
DELIVERED BY THE COMPANY AND IS A LEGAL, VALID AND BINDING AGREEMENT OF THE
COMPANY ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, EXCEPT TO THE EXTENT THAT
(I) ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND BY GENERAL
EQUITABLE PRINCIPLES AND (II) THE INDEMNIFICATION AND CONTRIBUTION PROVISIONS OF
SECTION 10 HEREOF MAY BE LIMITED BY FEDERAL OR STATE SECURITIES LAWS AND PUBLIC
POLICY CONSIDERATIONS IN RESPECT THEREOF.


 


(L)      AUTHORIZATION OF PLACEMENT SHARES.  THE PLACEMENT SHARES, WHEN ISSUED
AND DELIVERED PURSUANT TO THE TERMS APPROVED BY THE BOARD OF DIRECTORS OR A DULY
DESIGNATED COMMITTEE THEREOF, AGAINST PAYMENT THEREFOR AS PROVIDED HEREIN, WILL
BE DULY AND VALIDLY AUTHORIZED AND ISSUED AND FULLY PAID AND NONASSESSABLE, FREE
AND CLEAR OF ANY PLEDGE, LIEN, ENCUMBRANCE, SECURITY INTEREST OR OTHER CLAIM,
INCLUDING ANY STATUTORY OR CONTRACTUAL PREEMPTIVE RIGHTS, RESALE RIGHTS, RIGHTS
OF FIRST REFUSAL OR OTHER SIMILAR RIGHTS, AND WILL BE REGISTERED PURSUANT TO
SECTION 12 OF THE EXCHANGE ACT.  THE PLACEMENT SHARES, WHEN ISSUED, WILL CONFORM
IN ALL MATERIAL RESPECTS TO THE DESCRIPTION THEREOF SET FORTH IN OR INCORPORATED
INTO THE PROSPECTUS.


 


(M)    NO CONSENTS REQUIRED.  NO CONSENT, APPROVAL, AUTHORIZATION, ORDER,
REGISTRATION OR QUALIFICATION OF OR WITH ANY COURT OR ARBITRATOR OR GOVERNMENTAL
OR REGULATORY AUTHORITY IS REQUIRED FOR THE EXECUTION, DELIVERY AND PERFORMANCE
BY THE COMPANY THIS AGREEMENT, THE ISSUANCE AND SALE BY THE COMPANY OF THE
PLACEMENT SHARES, EXCEPT FOR THE REGISTRATION OF THE PLACEMENT SHARES UNDER THE
ACT AND SUCH CONSENTS, APPROVALS, AUTHORIZATIONS, ORDERS AND REGISTRATIONS OR
QUALIFICATIONS AS MAY BE REQUIRED UNDER APPLICABLE STATE SECURITIES LAWS OR BY
THE BY-LAWS AND RULES OF THE FINANCIAL INDUSTRY REGULATORY AUTHORITY (“FINRA”)
OR THE EXCHANGE IN CONNECTION WITH THE SALE OF THE PLACEMENT SHARES BY WM SMITH.


 


(N)     NO PREFERENTIAL RIGHTS.  EXCEPT AS SET FORTH IN THE REGISTRATION
STATEMENT AND THE PROSPECTUS, (I) NO PERSON, AS SUCH TERM IS DEFINED IN
RULE 1-02 OF REGULATION S-X PROMULGATED UNDER THE SECURITIES ACT (EACH, A
“PERSON”), HAS THE RIGHT, CONTRACTUAL OR OTHERWISE, TO CAUSE THE COMPANY TO
ISSUE OR SELL TO SUCH PERSON ANY SHARES OF COMMON STOCK OR SHARES OF ANY OTHER
CAPITAL STOCK OR OTHER SECURITIES OF THE COMPANY, (II) NO PERSON HAS ANY
PREEMPTIVE RIGHTS, RESALE RIGHTS, RIGHTS OF FIRST REFUSAL, OR ANY OTHER RIGHTS
(WHETHER PURSUANT TO A “POISON PILL” PROVISION OR OTHERWISE) TO PURCHASE ANY
SHARES OF COMMON STOCK OR SHARES OF ANY OTHER CAPITAL STOCK OR OTHER SECURITIES
OF THE COMPANY, (III) FOLLOWING EXPIRATION OF THE TEN (10) DAY NOTICE PERIOD
REQUIRED FOR THE TERMINATION OF THE COMPANY’S PREVIOUS CONTROLLED EQUITY
OFFERING AGREEMENT WITH CANTOR FITZGERALD & CO., NO PERSON HAS THE RIGHT TO ACT
AS AN UNDERWRITER OR AS A FINANCIAL ADVISOR TO THE COMPANY IN CONNECTION WITH
THE OFFER AND SALE OF THE SHARES, AND (IV) NO


 


8

--------------------------------------------------------------------------------



 


PERSON HAS THE RIGHT, CONTRACTUAL OR OTHERWISE, TO REQUIRE THE COMPANY TO
REGISTER UNDER THE SECURITIES ACT ANY SHARES OF COMMON STOCK OR SHARES OF ANY
OTHER CAPITAL STOCK OR OTHER SECURITIES OF THE COMPANY, OR TO INCLUDE ANY SUCH
SHARES OR OTHER SECURITIES IN THE REGISTRATION STATEMENT OR THE OFFERING
CONTEMPLATED THEREBY, WHETHER AS A RESULT OF THE FILING OR EFFECTIVENESS OF THE
REGISTRATION STATEMENT OR THE SALE OF THE PLACEMENT SHARES AS CONTEMPLATED
THEREBY OR OTHERWISE.


 


(O)     INDEPENDENT PUBLIC ACCOUNTANT.  PMB HELIN DONOVAN, LLP (“PMB HELIN
DONOVAN”), WHOSE REPORT ON THE CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY
IS FILED WITH THE COMMISSION AS PART OF THE REGISTRATION STATEMENT AND THE
PROSPECTUS, ARE AND, DURING THE PERIODS COVERED BY THEIR REPORT, WERE
INDEPENDENT PUBLIC ACCOUNTANTS WITHIN THE MEANING OF THE SECURITIES ACT AND THE
PUBLIC COMPANY ACCOUNTING OVERSIGHT BOARD (UNITED STATES).  TO THE COMPANY’S
KNOWLEDGE, AFTER DUE AND CAREFUL INQUIRY, PMB HELIN DONOVAN IS NOT IN VIOLATION
OF THE AUDITOR INDEPENDENCE REQUIREMENTS OF THE SARBANES-OXLEY ACT OF 2002 (THE
“SARBANES-OXLEY ACT”) WITH RESPECT TO THE COMPANY.


 


(P)     ENFORCEABILITY OF AGREEMENTS.  TO THE KNOWLEDGE OF THE COMPANY, ALL
AGREEMENTS BETWEEN THE COMPANY AND THIRD PARTIES EXPRESSLY REFERENCED IN THE
PROSPECTUS ARE LEGAL, VALID AND BINDING OBLIGATIONS OF THE COMPANY ENFORCEABLE
IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT TO THE EXTENT THAT
(I) ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND BY GENERAL
EQUITABLE PRINCIPLES AND (II) THE INDEMNIFICATION PROVISIONS OF CERTAIN
AGREEMENTS MAY BE LIMITED BE FEDERAL OR STATE SECURITIES LAWS OR PUBLIC POLICY
CONSIDERATIONS IN RESPECT THEREOF AND EXCEPT FOR ANY UNENFORCEABILITY THAT,
INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT UNREASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


(Q)     NO LITIGATION.  EXCEPT AS SET FORTH IN THE REGISTRATION STATEMENT OR THE
PROSPECTUS, THERE ARE NO LEGAL, GOVERNMENTAL OR REGULATORY ACTIONS, SUITS OR
PROCEEDINGS PENDING, NOR, TO THE COMPANY’S KNOWLEDGE, ANY LEGAL, GOVERNMENTAL OR
REGULATORY INVESTIGATIONS, TO WHICH THE COMPANY OR A SUBSIDIARY IS A PARTY OR TO
WHICH ANY PROPERTY OF THE COMPANY OR ANY OF ITS SUBSIDIARIES IS THE SUBJECT
THAT, INDIVIDUALLY OR IN THE AGGREGATE, IF DETERMINED ADVERSELY TO THE COMPANY
OR ANY OF ITS SUBSIDIARIES, WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT OR MATERIALLY AND ADVERSELY AFFECT THE ABILITY OF THE COMPANY TO
PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT; TO THE COMPANY’S KNOWLEDGE, NO
SUCH ACTIONS, SUITS OR PROCEEDINGS ARE THREATENED OR CONTEMPLATED BY ANY
GOVERNMENTAL OR REGULATORY AUTHORITY OR THREATENED BY OTHERS; AND (I) THERE ARE
NO CURRENT OR PENDING LEGAL, GOVERNMENTAL OR REGULATORY INVESTIGATIONS, ACTIONS,
SUITS OR PROCEEDINGS THAT ARE REQUIRED UNDER THE ACT TO BE DESCRIBED IN THE
PROSPECTUS THAT ARE NOT SO DESCRIBED; AND (II) THERE ARE NO CONTRACTS OR OTHER
DOCUMENTS THAT ARE REQUIRED UNDER THE ACT TO BE FILED AS EXHIBITS TO THE
REGISTRATION STATEMENT THAT ARE NOT SO FILED.


 


(R)      LICENSES AND PERMITS.  EXCEPT AS SET FORTH IN THE REGISTRATION
STATEMENT OR THE PROSPECTUS, THE COMPANY AND EACH OF ITS SUBSIDIARIES POSSESS OR
HAVE OBTAINED, AND AT EACH SETTLEMENT DATE WILL POSSESS AND WILL HAVE OBTAINED,
ALL LICENSES, CERTIFICATES, CONSENTS, ORDERS, APPROVALS, PERMITS AND OTHER
AUTHORIZATIONS ISSUED BY, AND HAVE MADE ALL DECLARATIONS AND FILINGS WITH, THE
APPROPRIATE FEDERAL, STATE, LOCAL OR FOREIGN GOVERNMENTAL OR REGULATORY
AUTHORITIES THAT ARE NECESSARY FOR THE OWNERSHIP OR LEASE OF THEIR RESPECTIVE
PROPERTIES OR THE CONDUCT OF THEIR RESPECTIVE BUSINESSES AS DESCRIBED IN THE
REGISTRATION STATEMENT AND THE PROSPECTUS (THE


 


9

--------------------------------------------------------------------------------



 


“PERMITS”), EXCEPT WHERE THE FAILURE TO POSSESS, OBTAIN OR MAKE THE SAME WOULD
NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.  EXCEPT AS DISCLOSED IN THE REGISTRATION STATEMENT OR THE
PROSPECTUS, NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAVE RECEIVED
WRITTEN NOTICE OF ANY PROCEEDING RELATING TO REVOCATION OR MODIFICATION OF ANY
SUCH PERMIT OR HAS ANY REASON TO BELIEVE THAT SUCH PERMIT WILL NOT BE RENEWED IN
THE ORDINARY COURSE, EXCEPT WHERE THE FAILURE TO OBTAIN ANY SUCH RENEWAL WOULD
NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 


(S)     MARKET CAPITALIZATION.  AS OF THE CLOSE OF TRADING ON THE EXCHANGE ON
THE TRADING DAY IMMEDIATELY PRIOR TO THE DATE OF THIS AGREEMENT, THE AGGREGATE
MARKET VALUE OF THE OUTSTANDING VOTING COMMON EQUITY (AS DEFINED IN  RULE 405
PROMULGATED UNDER THE SECURITIES ACT) OF THE COMPANY HELD BY PERSONS OTHER THAN
AFFILIATES OF THE COMPANY (AS DEFINED UNDER RULE 144 PROMULGATED UNDER THE
SECURITIES ACT)  (THE “NON-AFFILIATE SHARES”), WAS EQUAL TO OR GREATER THAN $100
MILLION  (CALCULATED BY MULTIPLYING (X) THE PRICE AT WHICH THE COMMON EQUITY OF
THE COMPANY WAS LAST SOLD ON THE EXCHANGE ON THE TRADING DAY IMMEDIATELY PRIOR
TO THE DATE OF THIS AGREEMENT TIMES (Y) THE NUMBER OF NON-AFFILIATE SHARES).


 


(T)      NO MATERIAL DEFAULTS.  NEITHER THE COMPANY NOR ANY OF THE SUBSIDIARIES
HAS DEFAULTED ON ANY INSTALLMENT ON INDEBTEDNESS FOR BORROWED MONEY OR ON ANY
RENTAL ON ONE OR MORE LONG-TERM LEASES, WHICH DEFAULTS, INDIVIDUALLY OR IN THE
AGGREGATE, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  THE
COMPANY HAS NOT FILED A REPORT PURSUANT TO SECTION 13(A) OR 15(D) OF THE
EXCHANGE ACT SINCE THE FILING OF ITS LAST ANNUAL REPORT ON FORM 10-K, INDICATING
THAT IT (I) HAS FAILED TO PAY ANY DIVIDEND OR SINKING FUND INSTALLMENT ON
PREFERRED STOCK OR (II) HAS DEFAULTED ON ANY INSTALLMENT ON INDEBTEDNESS FOR
BORROWED MONEY OR ON ANY RENTAL ON ONE OR MORE LONG-TERM LEASES, WHICH DEFAULTS,
INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


(U)     CERTAIN MARKET ACTIVITIES.  NEITHER THE COMPANY, NOR ANY OF THE
SUBSIDIARIES, NOR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS OR CONTROLLING
PERSONS HAS TAKEN, DIRECTLY OR INDIRECTLY, ANY ACTION DESIGNED, OR THAT HAS
CONSTITUTED OR MIGHT REASONABLY BE EXPECTED TO CAUSE OR RESULT IN, UNDER THE
EXCHANGE ACT OR OTHERWISE, THE STABILIZATION OR MANIPULATION OF THE PRICE OF ANY
SECURITY OF THE COMPANY TO FACILITATE THE SALE OR RESALE OF THE PLACEMENT
SHARES.


 


(V)     BROKER/DEALER RELATIONSHIPS.  NEITHER THE COMPANY NOR ANY OF THE
SUBSIDIARIES OR ANY RELATED ENTITIES (I) IS REQUIRED TO REGISTER AS A “BROKER”
OR “DEALER” IN ACCORDANCE WITH THE PROVISIONS OF THE EXCHANGE ACT OR
(II) DIRECTLY OR INDIRECTLY THROUGH ONE OR MORE INTERMEDIARIES, CONTROLS OR IS A
“PERSON ASSOCIATED WITH A MEMBER” OR “ASSOCIATED PERSON OF A MEMBER” (WITHIN THE
MEANING OF ARTICLE I OF THE NASD MANUAL ADMINISTERED BY FINRA).


 


(W)    NO RELIANCE.  THE COMPANY HAS NOT RELIED UPON WM SMITH OR LEGAL COUNSEL
FOR WM SMITH FOR ANY LEGAL, TAX OR ACCOUNTING ADVICE IN CONNECTION WITH THE
OFFERING AND SALE OF THE PLACEMENT SHARES.


 


(X)     TAXES.  THE COMPANY AND EACH OF ITS SUBSIDIARIES HAVE FILED ALL FEDERAL,
STATE, LOCAL AND FOREIGN TAX RETURNS WHICH HAVE BEEN REQUIRED TO BE FILED AND
PAID ALL TAXES SHOWN


 


10

--------------------------------------------------------------------------------



 


THEREON THROUGH THE DATE HEREOF, TO THE EXTENT THAT SUCH TAXES HAVE BECOME DUE
AND ARE NOT BEING CONTESTED IN GOOD FAITH.  EXCEPT AS OTHERWISE DISCLOSED IN OR
CONTEMPLATED BY THE REGISTRATION STATEMENT OR THE PROSPECTUS, NO TAX DEFICIENCY
HAS BEEN DETERMINED ADVERSELY TO THE COMPANY OR ANY OF ITS SUBSIDIARIES WHICH
HAS HAD, OR WOULD REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE
AGGREGATE, A MATERIAL ADVERSE EFFECT.  THE COMPANY HAS NO KNOWLEDGE OF ANY
FEDERAL, STATE OR OTHER GOVERNMENTAL TAX DEFICIENCY, PENALTY OR ASSESSMENT WHICH
HAS BEEN OR MIGHT BE ASSERTED OR THREATENED AGAINST IT WHICH COULD HAVE A
MATERIAL ADVERSE EFFECT.


 


(Y)     TITLE TO REAL AND PERSONAL PROPERTY.  EXCEPT AS SET FORTH IN THE
REGISTRATION STATEMENT OR THE PROSPECTUS, THE COMPANY AND ITS SUBSIDIARIES HAVE
GOOD AND VALID TITLE IN FEE SIMPLE TO ALL ITEMS OF REAL PROPERTY AND GOOD AND
VALID TITLE TO ALL PERSONAL PROPERTY DESCRIBED IN THE REGISTRATION STATEMENT OR
PROSPECTUS AS BEING OWNED BY THEM THAT ARE MATERIAL TO THE BUSINESSES OF THE
COMPANY OR SUCH SUBSIDIARY, IN EACH CASE FREE AND CLEAR OF ALL LIENS,
ENCUMBRANCES AND CLAIMS, EXCEPT THOSE THAT (I) DO NOT MATERIALLY INTERFERE WITH
THE USE MADE AND PROPOSED TO BE MADE OF SUCH PROPERTY BY THE COMPANY AND ANY OF
ITS SUBSIDIARIES OR (II) WOULD NOT REASONABLY BE EXPECTED, INDIVIDUALLY OR IN
THE AGGREGATE, TO HAVE A MATERIAL ADVERSE EFFECT.  ANY REAL PROPERTY DESCRIBED
IN THE REGISTRATION STATEMENT OR PROSPECTUS AS BEING LEASED BY THE COMPANY AND
ANY OF ITS SUBSIDIARIES IS HELD BY THEM UNDER VALID, EXISTING AND ENFORCEABLE
LEASES, EXCEPT THOSE THAT (A) DO NOT MATERIALLY INTERFERE WITH THE USE MADE OR
PROPOSED TO BE MADE OF SUCH PROPERTY BY THE COMPANY OR ANY OF ITS SUBSIDIARIES
OR (B) WOULD NOT BE REASONABLY EXPECTED, INDIVIDUALLY OR IN THE AGGREGATE, TO
HAVE A MATERIAL ADVERSE EFFECT.


 


(Z)     INTELLECTUAL PROPERTY.  EXCEPT AS SET FORTH IN THE REGISTRATION
STATEMENT OR THE PROSPECTUS, THE COMPANY AND ITS SUBSIDIARIES OWN OR POSSESS
ADEQUATE ENFORCEABLE RIGHTS TO USE ALL PATENTS, PATENT APPLICATIONS, TRADEMARKS
(BOTH REGISTERED AND UNREGISTERED), SERVICE MARKS, TRADE NAMES, TRADEMARK
REGISTRATIONS, SERVICE MARK REGISTRATIONS, COPYRIGHTS, LICENSES AND KNOW-HOW
(INCLUDING TRADE SECRETS AND OTHER UNPATENTED AND/OR UNPATENTABLE PROPRIETARY OR
CONFIDENTIAL INFORMATION, SYSTEMS OR PROCEDURES) (COLLECTIVELY, THE
“INTELLECTUAL PROPERTY”), NECESSARY FOR THE CONDUCT OF THEIR RESPECTIVE
BUSINESSES AS CONDUCTED AS OF THE DATE HEREOF, EXCEPT TO THE EXTENT THAT THE
FAILURE TO OWN OR POSSESS ADEQUATE RIGHTS TO USE SUCH INTELLECTUAL PROPERTY
WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT; THE COMPANY AND ANY OF ITS SUBSIDIARIES HAVE NOT
RECEIVED ANY WRITTEN NOTICE OF ANY CLAIM OF INFRINGEMENT OR CONFLICT WHICH
ASSERTED INTELLECTUAL PROPERTY RIGHTS OF OTHERS, WHICH INFRINGEMENT OR CONFLICT,
IF THE SUBJECT OF AN UNFAVORABLE DECISION, WOULD RESULT IN A MATERIAL ADVERSE
EFFECT; THE COMPANY HAS CONDUCTED SEARCHES OF THE UNITED STATES PATENTS OF
RECORD AND PUBLISHED FOREIGN PATENTS ISSUED TO THIRD PARTIES THAT MAY INTERFERE
WITH ANY OF THE COMPANY’S OR ITS SUBSIDIARIES’ PATENTS OR PATENT APPLICATIONS
AND IT HAS DETERMINED THAT NONE OF THE COMPANY’S OR ITS SUBSIDIARIES’ PATENTS OR
PATENT APPLICATIONS INTERFERE WITH ANY OTHER UNITED STATES PATENTS OR UNITED
STATES PATENT APPLICATIONS WHICH CORRESPOND TO PUBLISHED FOREIGN PATENTS; THE
COMPANY HAS CONDUCTED AN INFRINGEMENT SEARCH AND DETERMINED THAT NO PATENT HELD
BY ANY THIRD PARTY IS INFRINGED BY THE ACTIVITIES OF THE COMPANY AND ITS
SUBSIDIARIES; THERE ARE NO PENDING, OR TO THE COMPANY’S KNOWLEDGE, THREATENED
JUDICIAL PROCEEDINGS OR INTERFERENCE PROCEEDINGS CHALLENGING THE COMPANY’S OR
ITS SUBSIDIARIES’ RIGHTS IN OR TO OR THE VALIDITY OF THE SCOPE OF ANY OF THE
COMPANY’S OR ITS SUBSIDIARIES’ PATENTS, PATENT APPLICATIONS OR PROPRIETARY
INFORMATION; NO OTHER ENTITY OR INDIVIDUAL HAS ANY RIGHT OR CLAIM IN ANY OF THE
COMPANY’S OR ITS SUBSIDIARIES’ PATENTS, PATENT APPLICATIONS OR ANY PATENT TO BE
ISSUED THEREFROM BY VIRTUE OF ANY CONTRACT, LICENSE OR OTHER AGREEMENT ENTERED
INTO BETWEEN SUCH ENTITY OR INDIVIDUAL AND THE COMPANY OR BY ANY


 


11

--------------------------------------------------------------------------------



 


NON-CONTRACTUAL OBLIGATION, OTHER THAN BY WRITTEN LICENSES GRANTED BY THE
COMPANY; THE COMPANY AND ITS SUBSIDIARIES HAVE NOT RECEIVED ANY WRITTEN NOTICE
OF ANY CLAIM CHALLENGING THE RIGHTS OF THE COMPANY OR A SUBSIDIARY IN OR TO ANY
INTELLECTUAL PROPERTY OWNED, LICENSED OR OPTIONED BY THE COMPANY OR SUCH
SUBSIDIARY WHICH CLAIM, IF THE SUBJECT OF AN UNFAVORABLE DECISION WOULD RESULT
IN AN MATERIAL ADVERSE EFFECT.


 


(AA)   COMPLIANCE PROGRAM.  THE COMPANY HAS ESTABLISHED AND ADMINISTERS A
COMPLIANCE PROGRAM APPLICABLE TO THE COMPANY, TO ASSIST THE COMPANY AND THE
DIRECTORS, OFFICERS AND EMPLOYEES OF THE COMPANY IN COMPLYING WITH APPLICABLE
REGULATORY GUIDELINES.


 


(BB)  ENVIRONMENTAL LAWS.  EXCEPT AS SET FORTH IN THE REGISTRATION STATEMENT OR
THE PROSPECTUS, THE COMPANY AND ITS SUBSIDIARIES (I) ARE IN COMPLIANCE WITH ANY
AND ALL APPLICABLE FEDERAL, STATE, LOCAL AND FOREIGN LAWS, RULES, REGULATIONS,
DECISIONS AND ORDERS RELATING TO THE PROTECTION OF HUMAN HEALTH AND SAFETY, THE
ENVIRONMENT OR HAZARDOUS OR TOXIC SUBSTANCES OR WASTES, POLLUTANTS OR
CONTAMINANTS (COLLECTIVELY, “ENVIRONMENTAL LAWS”); (II) HAVE RECEIVED AND ARE IN
COMPLIANCE WITH ALL PERMITS, LICENSES OR OTHER APPROVALS REQUIRED OF THEM UNDER
APPLICABLE ENVIRONMENTAL LAWS TO CONDUCT THEIR RESPECTIVE BUSINESSES AS
DESCRIBED IN THE REGISTRATION STATEMENT AND THE PROSPECTUS; AND (III) HAVE NOT
RECEIVED NOTICE OF ANY ACTUAL OR POTENTIAL LIABILITY FOR THE INVESTIGATION OR
REMEDIATION OF ANY DISPOSAL OR RELEASE OF HAZARDOUS OR TOXIC SUBSTANCES OR
WASTES, POLLUTANTS OR CONTAMINANTS, EXCEPT, IN THE CASE OF ANY OF CLAUSES (I),
(II) OR (III) ABOVE, FOR ANY SUCH FAILURE TO COMPLY OR FAILURE TO RECEIVE
REQUIRED PERMITS, LICENSES, OTHER APPROVALS OR LIABILITY AS WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 


(CC)   DISCLOSURE CONTROLS.  THE COMPANY AND EACH OF ITS SUBSIDIARIES MAINTAIN
SYSTEMS OF INTERNAL ACCOUNTING CONTROLS SUFFICIENT TO PROVIDE REASONABLE
ASSURANCE THAT (I) TRANSACTIONS ARE EXECUTED IN ACCORDANCE WITH MANAGEMENT’S
GENERAL OR SPECIFIC AUTHORIZATIONS; (II) TRANSACTIONS ARE RECORDED AS NECESSARY
TO PERMIT PREPARATION OF FINANCIAL STATEMENTS IN CONFORMITY WITH GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES AND TO MAINTAIN ASSET ACCOUNTABILITY;
(III) ACCESS TO ASSETS IS PERMITTED ONLY IN ACCORDANCE WITH MANAGEMENT’S GENERAL
OR SPECIFIC AUTHORIZATION; AND (IV) THE RECORDED ACCOUNTABILITY FOR ASSETS IS
COMPARED WITH THE EXISTING ASSETS AT REASONABLE INTERVALS AND APPROPRIATE ACTION
IS TAKEN WITH RESPECT TO ANY DIFFERENCES.  THE COMPANY HAS ESTABLISHED
DISCLOSURE CONTROLS AND PROCEDURES (AS DEFINED IN EXCHANGE ACT RULES 13A-15 AND
15D-15) FOR THE COMPANY AND DESIGNED SUCH DISCLOSURE CONTROLS AND PROCEDURES TO
ENSURE THAT MATERIAL INFORMATION RELATING TO THE COMPANY AND EACH OF ITS
SUBSIDIARIES IS MADE KNOWN TO THE CERTIFYING OFFICERS BY OTHERS WITHIN THOSE
ENTITIES, PARTICULARLY DURING THE PERIOD IN WHICH THE COMPANY’S ANNUAL REPORT ON
FORM 10-K OR QUARTERLY REPORT ON FORM 10-Q, AS THE CASE MAY BE, IS BEING
PREPARED.  THE COMPANY’S CERTIFYING OFFICERS HAVE EVALUATED THE EFFECTIVENESS OF
THE COMPANY’S CONTROLS AND PROCEDURES AS OF A DATE WITHIN 90 DAYS PRIOR TO THE
FILING DATE OF THE FORM 10-K FOR THE FISCAL YEAR ENDED MARCH 31, 2007 (SUCH
DATE, THE “EVALUATION DATE”).  THE COMPANY PRESENTED IN ITS FORM 10-K FOR THE
FISCAL YEAR ENDED MARCH 31, 2007 THE CONCLUSIONS OF THE CERTIFYING OFFICERS
ABOUT THE EFFECTIVENESS OF THE DISCLOSURE CONTROLS AND PROCEDURES BASED ON THEIR
EVALUATIONS AS OF THE EVALUATION DATE.  SINCE THE EVALUATION DATE, THERE HAVE
BEEN NO SIGNIFICANT CHANGES IN THE COMPANY’S INTERNAL CONTROLS (AS SUCH TERM IS
DEFINED IN ITEM 307(B) OF REGULATION S-K UNDER THE ACT) OR, TO THE COMPANY’S
KNOWLEDGE, IN OTHER FACTORS THAT COULD SIGNIFICANTLY AFFECT THE COMPANY’S
INTERNAL CONTROLS.


 


12

--------------------------------------------------------------------------------



 


(DD)  SARBANES-OXLEY.  TO THE KNOWLEDGE OF THE COMPANY, THERE IS AND HAS BEEN NO
FAILURE ON THE PART OF THE COMPANY AND ANY OF THE COMPANY’S DIRECTORS OR
OFFICERS, IN THEIR CAPACITIES AS SUCH, TO COMPLY WITH ANY APPLICABLE PROVISIONS
OF THE SARBANES-OXLEY ACT AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER. 
EACH OF THE PRINCIPAL EXECUTIVE OFFICER AND THE PRINCIPAL FINANCIAL OFFICER OF
THE COMPANY (OR EACH FORMER PRINCIPAL EXECUTIVE OFFICER OF THE COMPANY AND EACH
FORMER PRINCIPAL FINANCIAL OFFICER OF THE COMPANY AS APPLICABLE) HAS MADE ALL
CERTIFICATIONS REQUIRED BY SECTIONS 302 AND 906 OF THE SARBANES-OXLEY ACT WITH
RESPECT TO ALL REPORTS, SCHEDULES, FORMS, STATEMENTS AND OTHER DOCUMENTS
REQUIRED TO BE FILED BY IT OR FURNISHED BY IT TO THE COMMISSION.  FOR PURPOSES
OF THE PRECEDING SENTENCE, “PRINCIPAL EXECUTIVE OFFICER” AND “PRINCIPAL
FINANCIAL OFFICER” SHALL HAVE THE MEANINGS GIVEN TO SUCH TERMS IN THE
SARBANES-OXLEY ACT.


 


(EE)   FINDER’S FEES.  NEITHER THE COMPANY NOR ANY OF THE SUBSIDIARIES HAS
INCURRED ANY LIABILITY FOR ANY FINDER’S FEES, BROKERAGE COMMISSIONS OR SIMILAR
PAYMENTS IN CONNECTION WITH THE TRANSACTIONS HEREIN CONTEMPLATED, EXCEPT AS MAY
OTHERWISE EXIST WITH RESPECT TO WM SMITH PURSUANT TO THIS AGREEMENT.


 


(FF)    LABOR DISPUTES.  NO LABOR DISTURBANCE BY OR DISPUTE WITH EMPLOYEES OF
THE COMPANY OR ANY OF ITS SUBSIDIARIES EXISTS OR, TO THE KNOWLEDGE OF THE
COMPANY, IS THREATENED WHICH WOULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT


 


(GG)  INVESTMENT COMPANY ACT.  NEITHER THE COMPANY NOR ANY OF THE SUBSIDIARIES
IS OR, AFTER GIVING EFFECT TO THE OFFERING AND SALE OF THE PLACEMENT SHARES,
WILL BE AN “INVESTMENT COMPANY” OR AN ENTITY “CONTROLLED” BY AN “INVESTMENT
COMPANY,” AS SUCH TERMS ARE DEFINED IN THE INVESTMENT COMPANY ACT OF 1940, AS
AMENDED (THE “INVESTMENT COMPANY ACT”).


 


(HH)  OPERATIONS.  THE OPERATIONS OF THE COMPANY AND ITS SUBSIDIARIES ARE AND
HAVE BEEN CONDUCTED AT ALL TIMES IN COMPLIANCE WITH APPLICABLE FINANCIAL RECORD
KEEPING AND REPORTING REQUIREMENTS OF THE CURRENCY AND FOREIGN TRANSACTIONS
REPORTING ACT OF 1970, AS AMENDED, THE MONEY LAUNDERING STATUTES OF ALL
JURISDICTIONS TO WHICH THE COMPANY OR ITS SUBSIDIARIES ARE SUBJECT, THE
RULES AND REGULATIONS THEREUNDER AND ANY RELATED OR SIMILAR RULES, REGULATIONS
OR GUIDELINES, ISSUED, ADMINISTERED OR ENFORCED BY ANY GOVERNMENTAL AGENCY
(COLLECTIVELY, THE “MONEY LAUNDERING LAWS”), EXCEPT AS WOULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT; AND NO ACTION, SUIT OR
PROCEEDING BY OR BEFORE ANY COURT OR GOVERNMENTAL AGENCY, AUTHORITY OR BODY OR
ANY ARBITRATOR INVOLVING THE COMPANY OR ANY OF ITS SUBSIDIARIES WITH RESPECT TO
THE MONEY LAUNDERING LAWS IS PENDING OR, TO THE KNOWLEDGE OF THE COMPANY,
THREATENED.


 


(II)     OFF-BALANCE SHEET ARRANGEMENTS.  THERE ARE NO TRANSACTIONS,
ARRANGEMENTS AND OTHER RELATIONSHIPS BETWEEN AND/OR AMONG THE COMPANY, AND/OR,
TO THE KNOWLEDGE OF THE COMPANY, ANY OF ITS AFFILIATES AND ANY UNCONSOLIDATED
ENTITY, INCLUDING, BUT NOT LIMITED TO, ANY STRUCTURAL FINANCE, SPECIAL PURPOSE
OR LIMITED PURPOSE ENTITY (EACH, AN “OFF BALANCE SHEET TRANSACTION”) THAT COULD
REASONABLY BE EXPECTED TO AFFECT MATERIALLY THE COMPANY’S LIQUIDITY OR THE
AVAILABILITY OF OR REQUIREMENTS FOR ITS CAPITAL RESOURCES, INCLUDING THOSE OFF
BALANCE SHEET TRANSACTIONS DESCRIBED IN THE COMMISSION’S STATEMENT ABOUT
MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONS AND RESULTS OF
OPERATIONS


 


13

--------------------------------------------------------------------------------



 


(RELEASE NOS.  33-8056; 34-45321; FR-61), REQUIRED TO BE DESCRIBED IN THE
PROSPECTUS WHICH HAVE NOT BEEN DESCRIBED AS REQUIRED.


 


(JJ)     UNDERWRITER AGREEMENTS.  EXCEPT FOR THE COMPANY’S PREVIOUS CONTROLLED
EQUITY OFFERING AGREEMENT WITH CANTOR FITZGERALD & CO, WHICH WILL EXPIRE
FOLLOWING THE TEN (10) DAY NOTICE PERIOD REQUIRED FOR THE TERMINATION OF SUCH
AGREEMENT, THE COMPANY IS NOT A PARTY TO ANY AGREEMENT WITH AN AGENT OR
UNDERWRITER FOR ANY OTHER “AT-THE-MARKET” OR CONTINUOUS EQUITY TRANSACTION.


 


(KK)   ERISA.  TO THE KNOWLEDGE OF THE COMPANY, EACH MATERIAL EMPLOYEE BENEFIT
PLAN, WITHIN THE MEANING OF SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”), THAT IS MAINTAINED, ADMINISTERED OR
CONTRIBUTED TO BY THE COMPANY OR ANY OF ITS AFFILIATES FOR EMPLOYEES OR FORMER
EMPLOYEES OF THE COMPANY AND ANY OF ITS SUBSIDIARIES HAS BEEN MAINTAINED IN
MATERIAL COMPLIANCE WITH ITS TERMS AND THE REQUIREMENTS OF ANY APPLICABLE
STATUTES, ORDERS, RULES AND REGULATIONS, INCLUDING BUT NOT LIMITED TO ERISA AND
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”); NO PROHIBITED
TRANSACTION, WITHIN THE MEANING OF SECTION 406 OF ERISA OR SECTION 4975 OF THE
CODE, HAS OCCURRED WHICH WOULD RESULT IN A MATERIAL LIABILITY TO THE COMPANY
WITH RESPECT TO ANY SUCH PLAN EXCLUDING TRANSACTIONS EFFECTED PURSUANT TO A
STATUTORY OR ADMINISTRATIVE EXEMPTION; AND FOR EACH SUCH PLAN THAT IS SUBJECT TO
THE FUNDING RULES OF SECTION 412 OF THE CODE OR SECTION 302 OF ERISA, NO
“ACCUMULATED FUNDING DEFICIENCY” AS DEFINED IN SECTION 412 OF THE CODE HAS BEEN
INCURRED, WHETHER OR NOT WAIVED, AND THE FAIR MARKET VALUE OF THE ASSETS OF EACH
SUCH PLAN (EXCLUDING FOR THESE PURPOSES ACCRUED BUT UNPAID CONTRIBUTIONS)
EXCEEDS THE PRESENT VALUE OF ALL BENEFITS ACCRUED UNDER SUCH PLAN DETERMINED
USING REASONABLE ACTUARIAL ASSUMPTIONS.


 


(LL)     FORWARD LOOKING STATEMENTS.  NO FORWARD-LOOKING STATEMENT (WITHIN THE
MEANING OF SECTION 27A OF THE SECURITIES ACT AND SECTION 21E OF THE EXCHANGE
ACT) (A “FORWARD LOOKING STATEMENT”) CONTAINED IN THE REGISTRATION STATEMENT AND
THE PROSPECTUS HAS BEEN MADE OR REAFFIRMED WITHOUT A REASONABLE BASIS OR HAS
BEEN DISCLOSED OTHER THAN IN GOOD FAITH.  THE FORWARD LOOKING STATEMENTS
INCORPORATED BY REFERENCE IN THE REGISTRATION STATEMENT AND THE PROSPECTUS FROM
THE COMPANY’S ANNUAL REPORT ON FORM 10-K FOR THE FISCAL YEAR MOST RECENTLY ENDED
(I) ARE WITHIN THE COVERAGE OF THE SAFE HARBOR FOR FORWARD LOOKING STATEMENTS
SET FORTH IN SECTION 27A OF THE ACT, RULE 175(B) UNDER THE ACT OR RULE 3B-6
UNDER THE EXCHANGE ACT, AS APPLICABLE, (II) WERE MADE BY THE COMPANY WITH A
REASONABLE BASIS AND IN GOOD FAITH AND REFLECT THE COMPANY’S GOOD FAITH
COMMERCIALLY REASONABLE BEST ESTIMATE OF THE MATTERS DESCRIBED THEREIN, AND
(III) HAVE BEEN PREPARED IN ACCORDANCE WITH ITEM 10 OF REGULATION S-K UNDER THE
ACT.


 


(MM)       WM SMITH PURCHASES.  THE COMPANY ACKNOWLEDGES AND AGREES THAT WM
SMITH HAS INFORMED THE COMPANY THAT WM SMITH MAY, TO THE EXTENT PERMITTED UNDER
THE SECURITIES ACT AND THE EXCHANGE ACT, PURCHASE AND SELL SHARES OF COMMON
STOCK FOR ITS OWN ACCOUNT WHILE THIS AGREEMENT IS IN EFFECT, PROVIDED, THAT
(I) NO SUCH PURCHASE OR SALES SHALL TAKE PLACE WHILE A PLACEMENT NOTICE IS IN
EFFECT (EXCEPT TO THE EXTENT WM SMITH MAY ENGAGE IN SALES OF PLACEMENT SHARES
PURCHASED OR DEEMED PURCHASED FROM THE COMPANY AS A “RISKLESS PRINCIPAL” OR IN A
SIMILAR CAPACITY) AND (II) THE COMPANY SHALL NOT BE DEEMED TO HAVE AUTHORIZED OR
CONSENTED TO ANY SUCH PURCHASES OR SALES BY WM SMITH.


 


14

--------------------------------------------------------------------------------



 


(NN)  MARGIN RULES.  NEITHER THE ISSUANCE, SALE AND DELIVERY OF THE SHARES NOR
THE APPLICATION OF THE PROCEEDS THEREOF BY THE COMPANY AS DESCRIBED IN THE
REGISTRATION STATEMENT AND THE PROSPECTUS WILL VIOLATE REGULATION T, U OR X OF
THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM OR ANY OTHER REGULATION OF
SUCH BOARD OF GOVERNORS.


 


(OO)  INSURANCE.  THE COMPANY AND EACH OF ITS SUBSIDIARIES CARRY, OR ARE COVERED
BY, INSURANCE IN SUCH AMOUNTS AND COVERING SUCH RISKS AS THE COMPANY AND EACH OF
ITS SUBSIDIARIES REASONABLY BELIEVE ARE ADEQUATE FOR THE CONDUCT OF THEIR
PROPERTIES AND AS IS CUSTOMARY FOR COMPANIES ENGAGED IN SIMILAR BUSINESSES IN
SIMILAR INDUSTRIES.


 


(PP)  NO IMPROPER PRACTICES.  (I) NEITHER THE COMPANY NOR, TO THE COMPANY’S
KNOWLEDGE, THE SUBSIDIARIES, NOR TO THE COMPANY’S KNOWLEDGE, ANY OF THEIR
RESPECTIVE EXECUTIVE OFFICERS HAS, IN THE PAST FIVE YEARS, MADE ANY UNLAWFUL
CONTRIBUTIONS TO ANY CANDIDATE FOR ANY POLITICAL OFFICE (OR FAILED FULLY TO
DISCLOSE ANY CONTRIBUTION IN VIOLATION OF LAW) OR MADE ANY CONTRIBUTION OR OTHER
PAYMENT TO ANY OFFICIAL OF, OR CANDIDATE FOR, ANY FEDERAL, STATE, MUNICIPAL, OR
FOREIGN OFFICE OR OTHER PERSON CHARGED WITH SIMILAR PUBLIC OR QUASI-PUBLIC DUTY
IN VIOLATION OF ANY LAW OR OF THE CHARACTER REQUIRED TO BE DISCLOSED IN THE
PROSPECTUS; (II) NO RELATIONSHIP, DIRECT OR INDIRECT, EXISTS BETWEEN OR AMONG
THE COMPANY OR, TO THE COMPANY’S KNOWLEDGE, ANY SUBSIDIARY OR ANY AFFILIATE OF
ANY OF THEM, ON THE ONE HAND, AND THE DIRECTORS, OFFICERS AND STOCKHOLDERS OF
THE COMPANY OR, TO THE COMPANY’S KNOWLEDGE, ANY SUBSIDIARY, ON THE OTHER HAND,
THAT IS REQUIRED BY THE SECURITIES ACT TO BE DESCRIBED IN THE REGISTRATION
STATEMENT AND THE PROSPECTUS THAT IS NOT SO DESCRIBED; (III) NO RELATIONSHIP,
DIRECT OR INDIRECT, EXISTS BETWEEN OR AMONG THE COMPANY OR ANY SUBSIDIARY OR ANY
AFFILIATE OF THEM, ON THE ONE HAND, AND THE DIRECTORS, OFFICERS, STOCKHOLDERS OR
DIRECTORS OF THE COMPANY OR, TO THE COMPANY’S KNOWLEDGE, ANY SUBSIDIARY, ON THE
OTHER HAND, THAT IS REQUIRED BY THE RULES OF FINRA TO BE DESCRIBED IN THE
REGISTRATION STATEMENT AND THE PROSPECTUS THAT IS NOT SO DESCRIBED; AND
(IV) EXCEPT AS DESCRIBED IN THE PROSPECTUS, THERE ARE NO MATERIAL OUTSTANDING
LOANS OR ADVANCES OR MATERIAL GUARANTEES OF INDEBTEDNESS BY THE COMPANY OR, TO
THE COMPANY’S KNOWLEDGE, ANY SUBSIDIARY TO OR FOR THE BENEFIT OF ANY OF THEIR
RESPECTIVE OFFICERS OR DIRECTORS OR ANY OF THE MEMBERS OF THE FAMILIES OF ANY OF
THEM.


 


(QQ)  STATUS UNDER THE SECURITIES ACT.  THE COMPANY WAS NOT AND IS NOT AN
INELIGIBLE ISSUER AS DEFINED IN RULE 405 UNDER THE SECURITIES ACT AT THE TIMES
SPECIFIED IN RULES 164 AND 433 UNDER THE ACT IN CONNECTION WITH THE OFFERING OF
THE SHARES.


 


(RR)    NO MISSTATEMENT OR OMISSION IN AN ISSUER FREE WRITING PROSPECTUS.  EACH
ISSUER FREE WRITING PROSPECTUS, AS DEFINED IN RULE 405 UNDER THE ACT (AN “ISSUER
FREE WRITING PROSPECTUS,” AND TOGETHER WITH THE PRELIMINARY PROSPECTUS THE
“PRICING DISCLOSURE MATERIALS”), WHEN CONSIDERED TOGETHER WITH THE PRICING
DISCLOSURE MATERIALS AS OF THE APPLICABLE POINT OF SALE, DID NOT OR, IN THE CASE
OF PRICING DISCLOSURE MATERIALS TO BE PREPARED IN THE FUTURE, WILL NOT CONTAIN
AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED
TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF
THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING; PROVIDED, HOWEVER,
THAT THE COMPANY MAKES NO REPRESENTATION OR WARRANTY WITH RESPECT TO ANY
STATEMENT CONTAINED IN ANY ISSUER FREE WRITING PROSPECTUS IN RELIANCE UPON AND
IN CONFORMITY WITH INFORMATION CONCERNING WM SMITH AND FURNISHED BY WM SMITH TO
THE COMPANY EXPRESSLY FOR USE IN THE ISSUER FREE WRITING PROSPECTUS.


 


15

--------------------------------------------------------------------------------



 


(SS)   CONFORMITY OF ISSUER FREE WRITING PROSPECTUS.  EACH ISSUER FREE WRITING
PROSPECTUS CONFORMED OR WILL CONFORM IN ALL MATERIAL RESPECTS TO THE
REQUIREMENTS OF THE ACT ON THE DATE OF FIRST USE, AND THE COMPANY HAS COMPLIED
OR WILL COMPLY WITH ANY FILING REQUIREMENTS APPLICABLE TO SUCH ISSUER FREE
WRITING PROSPECTUS PURSUANT TO THE ACT.  EACH ISSUER FREE WRITING PROSPECTUS, AS
OF ITS ISSUE DATE AND AT ALL SUBSEQUENT TIMES THROUGH THE COMPLETION OF THE
PUBLIC OFFER AND SALE OF THE SHARES, DID NOT, DOES NOT AND WILL NOT INCLUDE ANY
INFORMATION THAT CONFLICTED, CONFLICTS OR WILL CONFLICT WITH THE INFORMATION
CONTAINED IN THE REGISTRATION STATEMENT OR THE PROSPECTUS, INCLUDING ANY
DOCUMENT INCORPORATED BY REFERENCE THEREIN THAT HAS NOT BEEN SUPERSEDED OR
MODIFIED.  THE COMPANY HAS NOT MADE ANY OFFER RELATING TO THE SHARES THAT WOULD
CONSTITUTE AN ISSUER FREE WRITING PROSPECTUS WITHOUT THE PRIOR WRITTEN CONSENT
OF WM SMITH.  THE COMPANY HAS RETAINED IN ACCORDANCE WITH THE ACT ALL ISSUER
FREE WRITING PROSPECTUSES THAT WERE NOT REQUIRED TO BE FILED PURSUANT TO THE
ACT.


 


(TT)    PRICING DISCLOSURE MATERIALS.  THE PRICING DISCLOSURE MATERIALS DID NOT,
AS OF THE APPLICABLE POINT OF SALE CONTAIN AN UNTRUE STATEMENT OF A MATERIAL
FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY
TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY
WERE MADE, NOT MISLEADING; PROVIDED, HOWEVER, THAT THE COMPANY MAKES NO
REPRESENTATION OR WARRANTY WITH RESPECT TO ANY STATEMENT CONTAINED IN THE
PRICING DISCLOSURE MATERIALS IN RELIANCE UPON AND IN CONFORMITY WITH INFORMATION
CONCERNING WM SMITH AND FURNISHED IN WRITING BY WM SMITH TO THE COMPANY
EXPRESSLY FOR USE IN THE PRICING DISCLOSURE MATERIALS.


 


(UU)  NO CONFLICTS.  NEITHER THE EXECUTION OF THIS AGREEMENT, NOR THE ISSUANCE,
OFFERING OR SALE OF THE SHARES, NOR THE CONSUMMATION OF ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN AND THEREIN, NOR THE COMPLIANCE BY THE COMPANY WITH THE
TERMS AND PROVISIONS HEREOF AND THEREOF WILL CONFLICT WITH, OR WILL RESULT IN A
BREACH OF, ANY OF THE TERMS AND PROVISIONS OF, OR HAS CONSTITUTED OR WILL
CONSTITUTE A DEFAULT UNDER, OR HAS RESULTED IN OR WILL RESULT IN THE CREATION OR
IMPOSITION OF ANY LIEN, CHARGE OR ENCUMBRANCE UPON ANY PROPERTY OR ASSETS OF THE
COMPANY PURSUANT TO THE TERMS OF ANY CONTRACT OR OTHER AGREEMENT TO WHICH THE
COMPANY MAY BE BOUND OR TO WHICH ANY OF THE PROPERTY OR ASSETS OF THE COMPANY IS
SUBJECT, EXCEPT (I) SUCH CONFLICTS, BREACHES OR DEFAULTS AS MAY HAVE BEEN WAIVED
AND (II) SUCH CONFLICTS, BREACHES AND DEFAULTS THAT WOULD NOT HAVE A MATERIAL
ADVERSE EFFECT; NOR WILL SUCH ACTION RESULT (X) IN ANY VIOLATION OF THE
PROVISIONS OF THE ORGANIZATIONAL OR GOVERNING DOCUMENTS OF THE COMPANY, OR
(Y) IN ANY MATERIAL VIOLATION OF THE PROVISIONS OF ANY STATUTE OR ANY ORDER,
RULE OR REGULATION APPLICABLE TO THE COMPANY OR OF ANY COURT OR OF ANY FEDERAL,
STATE OR OTHER REGULATORY AUTHORITY OR OTHER GOVERNMENT BODY HAVING JURISDICTION
OVER THE COMPANY.


 


(VV)  STOCK TRANSFER TAXES.  ON EACH SETTLEMENT DATE, ALL STOCK TRANSFER OR
OTHER TAXES (OTHER THAN INCOME TAXES) WHICH ARE REQUIRED TO BE PAID IN
CONNECTION WITH THE SALE AND TRANSFER OF THE SHARES TO BE SOLD HEREUNDER WILL
BE, OR WILL HAVE BEEN, FULLY PAID OR PROVIDED FOR BY THE COMPANY AND ALL LAWS
IMPOSING SUCH TAXES WILL BE OR WILL HAVE BEEN FULLY COMPLIED WITH.


 


7.            COVENANTS OF THE COMPANY.  THE COMPANY COVENANTS AND AGREES WITH
WM SMITH THAT:


 


(A)     REGISTRATION STATEMENT AMENDMENTS.  AFTER THE DATE OF THIS AGREEMENT AND
DURING ANY PERIOD IN WHICH A PROSPECTUS RELATING TO ANY PLACEMENT SHARES IS
REQUIRED TO BE


 


16

--------------------------------------------------------------------------------



 


DELIVERED BY WM SMITH UNDER THE SECURITIES ACT (INCLUDING IN CIRCUMSTANCES WHERE
SUCH REQUIREMENT MAY BE SATISFIED PURSUANT TO RULE 172 UNDER THE SECURITIES
ACT), (I) THE COMPANY WILL NOTIFY WM SMITH PROMPTLY OF THE TIME WHEN ANY
SUBSEQUENT AMENDMENT TO THE REGISTRATION STATEMENT, OTHER THAN DOCUMENTS
INCORPORATED BY REFERENCE, HAS BEEN FILED WITH THE COMMISSION AND/OR HAS BECOME
EFFECTIVE OR ANY SUBSEQUENT SUPPLEMENT TO THE PROSPECTUS HAS BEEN FILED AND OF
ANY REQUEST BY THE COMMISSION FOR ANY AMENDMENT OR SUPPLEMENT TO THE
REGISTRATION STATEMENT OR PROSPECTUS OR FOR ADDITIONAL INFORMATION, (II) THE
COMPANY WILL PREPARE AND FILE WITH THE COMMISSION, PROMPTLY UPON WM SMITH’S
REQUEST, ANY AMENDMENTS OR SUPPLEMENTS TO THE REGISTRATION STATEMENT OR
PROSPECTUS THAT, IN WM SMITH’S REASONABLE OPINION, MAY BE NECESSARY OR ADVISABLE
IN CONNECTION WITH THE DISTRIBUTION OF THE PLACEMENT SHARES BY WM SMITH
(PROVIDED, HOWEVER, THAT THE FAILURE OF WM SMITH TO MAKE SUCH REQUEST SHALL NOT
RELIEVE THE COMPANY OF ANY OBLIGATION OR LIABILITY HEREUNDER, OR AFFECT WM
SMITH’S RIGHT TO RELY ON THE REPRESENTATIONS AND WARRANTIES MADE BY THE COMPANY
IN THIS AGREEMENT AND PROVIDED, FURTHER, THAT THE ONLY REMEDY WM SMITH SHALL
HAVE WITH RESPECT TO THE FAILURE TO MAKE SUCH FILING SHALL BE TO CEASE MAKING
SALES UNDER THIS AGREEMENT UNTIL SUCH AMENDMENT OR SUPPLEMENT IS FILED);
(III) THE COMPANY WILL NOT FILE ANY AMENDMENT OR SUPPLEMENT TO THE REGISTRATION
STATEMENT OR PROSPECTUS RELATING TO THE PLACEMENT SHARES OR A SECURITY
CONVERTIBLE INTO THE PLACEMENT SHARES UNLESS A COPY THEREOF HAS BEEN SUBMITTED
TO WM SMITH WITHIN A REASONABLE PERIOD OF TIME BEFORE THE FILING AND WM SMITH
HAS NOT REASONABLY OBJECTED THERETO (PROVIDED, HOWEVER, THAT THE FAILURE OF WM
SMITH TO MAKE SUCH OBJECTION SHALL NOT RELIEVE THE COMPANY OF ANY OBLIGATION OR
LIABILITY HEREUNDER, OR AFFECT WM SMITH’S RIGHT TO RELY ON THE REPRESENTATIONS
AND WARRANTIES MADE BY THE COMPANY IN THIS AGREEMENT AND PROVIDED, FURTHER, THAT
THE ONLY REMEDY WM SMITH SHALL HAVE WITH RESPECT TO THE FAILURE TO BY THE
COMPANY TO OBTAIN SUCH CONSENT SHALL BE TO CEASE MAKING SALES UNDER THIS
AGREEMENT) AND THE COMPANY WILL FURNISH TO WM SMITH AT THE TIME OF FILING
THEREOF A COPY OF ANY DOCUMENT THAT UPON FILING IS DEEMED TO BE INCORPORATED BY
REFERENCE INTO THE REGISTRATION STATEMENT OR PROSPECTUS, EXCEPT FOR THOSE
DOCUMENTS AVAILABLE VIA EDGAR; AND (IV) THE COMPANY WILL CAUSE EACH AMENDMENT OR
SUPPLEMENT TO THE PROSPECTUS TO BE FILED WITH THE COMMISSION AS REQUIRED
PURSUANT TO THE APPLICABLE PARAGRAPH OF RULE 424(B) OF THE SECURITIES ACT OR, IN
THE CASE OF ANY DOCUMENT TO BE INCORPORATED THEREIN BY REFERENCE, TO BE FILED
WITH THE COMMISSION AS REQUIRED PURSUANT TO THE EXCHANGE ACT, WITHIN THE TIME
PERIOD PRESCRIBED (THE DETERMINATION TO FILE OR NOT FILE ANY AMENDMENT OR
SUPPLEMENT WITH THE COMMISSION UNDER THIS SECTION 7(A), BASED ON THE COMPANY’S
REASONABLE OPINION OR REASONABLE OBJECTIONS, SHALL BE MADE EXCLUSIVELY BY THE
COMPANY).


 


(B)     NOTICE OF COMMISSION STOP ORDERS.  THE COMPANY WILL ADVISE WM SMITH,
PROMPTLY AFTER IT RECEIVES NOTICE OR OBTAINS KNOWLEDGE THEREOF, OF THE ISSUANCE
OR THREATENED ISSUANCE BY THE COMMISSION OF ANY STOP ORDER SUSPENDING THE
EFFECTIVENESS OF THE REGISTRATION STATEMENT, OF THE SUSPENSION OF THE
QUALIFICATION OF THE PLACEMENT SHARES FOR OFFERING OR SALE IN ANY JURISDICTION,
OR OF THE INITIATION OR THREATENING OF ANY PROCEEDING FOR ANY SUCH PURPOSE; AND
IT WILL PROMPTLY USE ITS COMMERCIALLY REASONABLE EFFORTS TO PREVENT THE ISSUANCE
OF ANY STOP ORDER OR TO OBTAIN ITS WITHDRAWAL IF SUCH A STOP ORDER SHOULD BE
ISSUED.  THE COMPANY WILL ADVISE WM SMITH PROMPTLY AFTER IT RECEIVES ANY REQUEST
BY THE COMMISSION FOR ANY AMENDMENTS TO THE REGISTRATION STATEMENT OR ANY
AMENDMENT OR SUPPLEMENTS TO THE PROSPECTUS OR ANY ISSUER FREE WRITING PROSPECTUS
OR FOR ADDITIONAL INFORMATION RELATED TO THE OFFERING OF THE SHARES OR FOR
ADDITIONAL INFORMATION RELATED TO THE REGISTRATION STATEMENT, THE PROSPECTUS OR
ANY ISSUER FREE WRITING PROSPECTUS.


 


17

--------------------------------------------------------------------------------



 


(C)     DELIVERY OF PROSPECTUS; SUBSEQUENT CHANGES.  DURING ANY PERIOD IN WHICH
A PROSPECTUS RELATING TO THE PLACEMENT SHARES IS REQUIRED TO BE DELIVERED BY WM
SMITH UNDER THE SECURITIES ACT WITH RESPECT TO THE OFFER AND SALE OF THE
PLACEMENT SHARES, (INCLUDING IN CIRCUMSTANCES WHERE SUCH REQUIREMENT MAY BE
SATISFIED PURSUANT TO RULE 172 UNDER THE SECURITIES ACT), THE COMPANY WILL
COMPLY WITH ALL REQUIREMENTS IMPOSED UPON IT BY THE SECURITIES ACT, AS FROM TIME
TO TIME IN FORCE, AND TO FILE ON OR BEFORE THEIR RESPECTIVE DUE DATES ALL
REPORTS AND ANY DEFINITIVE PROXY OR INFORMATION STATEMENTS REQUIRED TO BE FILED
BY THE COMPANY WITH THE COMMISSION PURSUANT TO SECTIONS 13(A), 13(C), 14,
15(D) OR ANY OTHER PROVISION OF OR UNDER THE EXCHANGE ACT.  IF THE COMPANY HAS
OMITTED ANY INFORMATION FROM THE REGISTRATION STATEMENT PURSUANT TO RULE 430A
UNDER THE ACT, IT WILL USE ITS BEST EFFORTS TO COMPLY WITH THE PROVISIONS OF AND
MAKE ALL REQUISITE FILINGS WITH THE COMMISSION PURSUANT TO SAID RULE 430A AND TO
NOTIFY WM SMITH PROMPTLY OF ALL SUCH FILINGS.  IF DURING SUCH PERIOD ANY EVENT
OCCURS AS A RESULT OF WHICH THE PROSPECTUS AS THEN AMENDED OR SUPPLEMENTED WOULD
INCLUDE AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES THEN
EXISTING, NOT MISLEADING, OR IF DURING SUCH PERIOD IT IS NECESSARY TO AMEND OR
SUPPLEMENT THE REGISTRATION STATEMENT OR PROSPECTUS TO COMPLY WITH THE
SECURITIES ACT, THE COMPANY WILL PROMPTLY NOTIFY WM SMITH TO SUSPEND THE
OFFERING OF PLACEMENT SHARES DURING SUCH PERIOD AND THE COMPANY WILL PROMPTLY
AMEND OR SUPPLEMENT THE REGISTRATION STATEMENT OR PROSPECTUS (AT THE EXPENSE OF
THE COMPANY) SO AS TO CORRECT SUCH STATEMENT OR OMISSION OR EFFECT SUCH
COMPLIANCE.


 


(D)     LISTING OF PLACEMENT SHARES.  DURING ANY PERIOD IN WHICH THE PROSPECTUS
RELATING TO THE PLACEMENT SHARES IS REQUIRED TO BE DELIVERED BY WM SMITH UNDER
THE SECURITIES ACT WITH RESPECT TO THE OFFER AND SALE OF THE PLACEMENT SHARES,
THE COMPANY WILL USE ITS REASONABLE BEST EFFORTS TO CAUSE THE PLACEMENT SHARES
TO BE LISTED ON THE EXCHANGE AND TO QUALIFY THE PLACEMENT SHARES FOR SALE UNDER
THE SECURITIES LAWS OF SUCH JURISDICTIONS AS WM SMITH REASONABLY DESIGNATES AND
TO CONTINUE SUCH QUALIFICATIONS IN EFFECT SO LONG AS REQUIRED FOR THE
DISTRIBUTION OF THE PLACEMENT SHARES; PROVIDED, HOWEVER, THAT THE COMPANY SHALL
NOT BE REQUIRED IN CONNECTION THEREWITH TO QUALIFY AS A FOREIGN CORPORATION OR
DEALER IN SECURITIES OR FILE A GENERAL CONSENT TO SERVICE OF PROCESS IN ANY
JURISDICTION.


 


(E)     DELIVERY OF REGISTRATION STATEMENT AND PROSPECTUS.  THE COMPANY WILL
FURNISH TO WM SMITH AND ITS COUNSEL (AT THE EXPENSE OF THE COMPANY) COPIES OF
THE REGISTRATION STATEMENT, THE PROSPECTUS (INCLUDING ALL DOCUMENTS INCORPORATED
BY REFERENCE THEREIN) AND ALL AMENDMENTS AND SUPPLEMENTS TO THE REGISTRATION
STATEMENT OR PROSPECTUS THAT ARE FILED WITH THE COMMISSION DURING ANY PERIOD IN
WHICH A PROSPECTUS RELATING TO THE PLACEMENT SHARES IS REQUIRED TO BE DELIVERED
UNDER THE SECURITIES ACT (INCLUDING ALL DOCUMENTS FILED WITH THE COMMISSION
DURING SUCH PERIOD THAT ARE DEEMED TO BE INCORPORATED BY REFERENCE THEREIN), IN
EACH CASE AS SOON AS REASONABLY PRACTICABLE AND IN SUCH QUANTITIES AS WM SMITH
MAY FROM TIME TO TIME REASONABLY REQUEST AND, AT WM SMITH’S REQUEST, WILL ALSO
FURNISH COPIES OF THE PROSPECTUS TO EACH EXCHANGE OR MARKET ON WHICH SALES OF
THE PLACEMENT SHARES MAY BE MADE; PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT
BE REQUIRED TO FURNISH ANY DOCUMENT (OTHER THAN THE PROSPECTUS) TO WM SMITH TO
THE EXTENT SUCH DOCUMENT IS AVAILABLE ON EDGAR.


 


(F)      EARNINGS STATEMENT.  THE COMPANY WILL MAKE GENERALLY AVAILABLE TO ITS
SECURITY HOLDERS AS SOON AS PRACTICABLE, BUT IN ANY EVENT NOT LATER THAN 15
MONTHS AFTER THE END OF


 

18

--------------------------------------------------------------------------------



 


THE COMPANY’S CURRENT FISCAL QUARTER, AN EARNINGS STATEMENT COVERING A 12-MONTH
PERIOD THAT SATISFIES THE PROVISIONS OF SECTION 11(A) AND RULE 158 OF THE
SECURITIES ACT


 


(G)     EXPENSES.  THE COMPANY, WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED
HEREUNDER ARE CONSUMMATED OR THIS AGREEMENT IS TERMINATED, IN ACCORDANCE WITH
THE PROVISIONS OF SECTION 12 HEREUNDER, WILL PAY THE FOLLOWING ALL EXPENSES
INCIDENT TO THE PERFORMANCE OF ITS OBLIGATIONS HEREUNDER, INCLUDING, BUT NOT
LIMITED TO, EXPENSES RELATING TO (I) THE PREPARATION, PRINTING AND FILING OF THE
REGISTRATION STATEMENT AND EACH AMENDMENT AND SUPPLEMENT THERETO, OF EACH
PROSPECTUS AND OF EACH AMENDMENT AND SUPPLEMENT THERETO, (II) THE PREPARATION,
ISSUANCE AND DELIVERY OF THE PLACEMENT SHARES, (III) THE QUALIFICATION OF THE
PLACEMENT SHARES UNDER SECURITIES LAWS IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 7(D) OF THIS AGREEMENT, INCLUDING FILING FEES AND ANY REASONABLE FEES OR
DISBURSEMENTS OF COUNSEL FOR WM SMITH IN CONNECTION THEREWITH, (IV) THE PRINTING
AND DELIVERY TO WM SMITH OF COPIES OF THE PROSPECTUS AND ANY AMENDMENTS OR
SUPPLEMENTS THERETO, AND OF THIS AGREEMENT, (V) THE FEES AND EXPENSES INCURRED
IN CONNECTION WITH THE LISTING OR QUALIFICATION OF THE PLACEMENT SHARES FOR
TRADING ON THE EXCHANGE, (VI) FILING FEES AND EXPENSES, IF ANY, OF THE
COMMISSION AND THE FINRA CORPORATE FINANCING DEPARTMENT.


 


(H)     USE OF PROCEEDS.  THE COMPANY WILL USE THE NET PROCEEDS AS DESCRIBED IN
THE PROSPECTUS IN THE SECTION ENTITLED “USE OF PROCEEDS.”


 


(I)      NOTICE OF OTHER SALES.  WITHOUT THE PRIOR WRITTEN CONSENT OF WM SMITH,
THE COMPANY WILL NOT, DIRECTLY OR INDIRECTLY, OFFER TO SELL, SELL, CONTRACT TO
SELL, GRANT ANY OPTION TO SELL OR OTHERWISE DISPOSE OF ANY SHARES OF COMMON
STOCK (OTHER THAN THE SHARES OFFERED PURSUANT TO THE PROVISIONS OF THIS
AGREEMENT) OR SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE FOR COMMON STOCK,
WARRANTS OR ANY RIGHTS TO PURCHASE OR ACQUIRE, COMMON STOCK DURING THE PERIOD
BEGINNING ON THE FIFTH (5TH) TRADING DAY IMMEDIATELY PRIOR TO THE DATE ON WHICH
ANY PLACEMENT NOTICE IS DELIVERED TO WM SMITH HEREUNDER AND ENDING ON THE FIFTH
(5TH) TRADING DAY IMMEDIATELY FOLLOWING THE FINAL SETTLEMENT DATE WITH RESPECT
TO PLACEMENT SHARES SOLD PURSUANT TO SUCH PLACEMENT NOTICE (OR, IF THE PLACEMENT
NOTICE HAS BEEN TERMINATED OR SUSPENDED PRIOR TO THE SALE OF ALL SHARES COVERED
BY A PLACEMENT NOTICE, THE DATE OF SUCH SUSPENSION OR TERMINATION); AND WILL NOT
DIRECTLY OR INDIRECTLY IN ANY OTHER “AT-THE-MARKET” OR CONTINUOUS EQUITY
TRANSACTION OFFER TO SELL, SELL, CONTRACT TO SELL, GRANT ANY OPTION TO SELL OR
OTHERWISE DISPOSE OF ANY SHARES OF COMMON STOCK (OTHER THAN THE SHARES OFFERED
PURSUANT TO THE PROVISIONS OF THIS AGREEMENT) OR SECURITIES CONVERTIBLE INTO OR
EXCHANGEABLE FOR COMMON STOCK, WARRANTS OR ANY RIGHTS TO PURCHASE OR ACQUIRE,
COMMON STOCK PRIOR TO THE LATER OF THE TERMINATION OF THIS AGREEMENT AND THE
SIXTIETH (60TH) DAY IMMEDIATELY FOLLOWING THE FINAL SETTLEMENT DATE WITH RESPECT
TO PLACEMENT SHARES SOLD PURSUANT TO SUCH PLACEMENT NOTICE; PROVIDED, HOWEVER,
THAT SUCH RESTRICTIONS WILL NOT BE REQUIRED IN CONNECTION WITH THE COMPANY’S
ISSUANCE OR SALE OF (I) COMMON STOCK, OPTIONS TO PURCHASE SHARES OF COMMON STOCK
OR COMMON STOCK ISSUABLE UPON THE EXERCISE OF OPTIONS, PURSUANT TO ANY EMPLOYEE
OR DIRECTOR STOCK OPTION OR BENEFITS PLAN, STOCK OWNERSHIP PLAN OR DIVIDEND
REINVESTMENT PLAN (BUT NOT SHARES SUBJECT TO A WAIVER TO EXCEED PLAN LIMITS IN
ITS DIVIDEND REINVESTMENT PLAN) OF THE COMPANY WHETHER NOW IN EFFECT OR
HEREAFTER IMPLEMENTED, (II) COMMON STOCK ISSUABLE UPON CONVERSION OF SECURITIES
OR THE EXERCISE OF WARRANTS, OPTIONS OR OTHER RIGHTS IN EFFECT OR OUTSTANDING,
AND DISCLOSED IN FILINGS BY THE COMPANY AVAILABLE ON EDGAR OR OTHERWISE IN
WRITING TO WM SMITH AND (III) COMMON STOCK ISSUED OR SOLD TO CARL BERG OR ANY OF
HIS AFFILIATES.


 


19

--------------------------------------------------------------------------------



 


(J)      CHANGE OF CIRCUMSTANCES.  THE COMPANY WILL, AT ANY TIME DURING THE
PENDENCY OF A PLACEMENT NOTICE ADVISE WM SMITH PROMPTLY AFTER IT SHALL HAVE
RECEIVED NOTICE OR OBTAINED KNOWLEDGE THEREOF, OF ANY INFORMATION OR FACT THAT
WOULD ALTER OR AFFECT IN ANY MATERIAL RESPECT ANY OPINION, CERTIFICATE, LETTER
OR OTHER DOCUMENT REQUIRED TO BE PROVIDED TO WM SMITH PURSUANT TO THIS
AGREEMENT.


 


(K)     DUE DILIGENCE COOPERATION.  THE COMPANY WILL COOPERATE WITH ANY
REASONABLE DUE DILIGENCE REVIEW CONDUCTED BY WM SMITH OR ITS AGENTS IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING, WITHOUT
LIMITATION, PROVIDING INFORMATION AND MAKING AVAILABLE DOCUMENTS AND SENIOR
CORPORATE OFFICERS, DURING REGULAR BUSINESS HOURS AND AT THE COMPANY’S PRINCIPAL
OFFICES, AS WM SMITH MAY REASONABLY REQUEST.


 


(L)      REQUIRED FILINGS RELATING TO PLACEMENT OF PLACEMENT SHARES.  THE
COMPANY AGREES THAT ON SUCH DATES AS THE SECURITIES ACT SHALL REQUIRE, THE
COMPANY WILL (I) FILE A PROSPECTUS SUPPLEMENT WITH THE COMMISSION UNDER THE
APPLICABLE PARAGRAPH OF RULE 424(B) UNDER THE SECURITIES ACT (EACH AND EVERY
FILING UNDER RULE 424(B), A “FILING DATE”), WHICH PROSPECTUS SUPPLEMENT WILL SET
FORTH, WITHIN THE RELEVANT PERIOD, THE AMOUNT OF PLACEMENT SHARES SOLD THROUGH
WM SMITH, THE NET PROCEEDS TO THE COMPANY AND THE COMPENSATION PAYABLE BY THE
COMPANY TO WM SMITH WITH RESPECT TO SUCH PLACEMENT SHARES, AND (II) DELIVER SUCH
NUMBER OF COPIES OF EACH SUCH PROSPECTUS SUPPLEMENT TO EACH EXCHANGE OR MARKET
ON WHICH SUCH SALES WERE EFFECTED AS MAY BE REQUIRED BY THE RULES OR REGULATIONS
OF SUCH EXCHANGE OR MARKET.


 


(M)    REPRESENTATION DATES; CERTIFICATE.  DURING THE TERM OF THIS AGREEMENT, ON
THE DATE OF EACH PLACEMENT NOTICE GIVEN HEREUNDER AND EACH TIME THE COMPANY
(I) FILES THE PROSPECTUS RELATING TO THE PLACEMENT SHARES OR AMENDS OR
SUPPLEMENTS THE REGISTRATION STATEMENT OR THE PROSPECTUS RELATING TO THE
PLACEMENT SHARES (OTHER THAN A PROSPECTUS SUPPLEMENT FILED IN ACCORDANCE WITH
SECTION 7(L) OF THIS AGREEMENT) BY MEANS OF A POST-EFFECTIVE AMENDMENT, STICKER,
OR SUPPLEMENT BUT NOT BY MEANS OF INCORPORATION OF DOCUMENT(S) BY REFERENCE TO
THE REGISTRATION STATEMENT OR THE PROSPECTUS RELATING TO THE PLACEMENT SHARES;
(II) FILES AN ANNUAL REPORT ON FORM 10-K UNDER THE EXCHANGE ACT; (III) FILES ITS
QUARTERLY REPORTS ON FORM 10-Q UNDER THE EXCHANGE ACT; (IV) FILES A REPORT ON
FORM 8-K CONTAINING AMENDED FINANCIAL INFORMATION (OTHER THAN AN EARNINGS
RELEASE, TO “FURNISH” INFORMATION PURSUANT TO ITEMS 2.02 OR 7.01 OF FORM 8-K OR
TO PROVIDE DISCLOSURE PURSUANT TO ITEM 8.01 OF FORM 8-K RELATING TO THE
RECLASSIFICATIONS OF CERTAIN PROPERTIES AS DISCONTINUED OPERATIONS IN ACCORDANCE
WITH STATEMENT OF FINANCIAL ACCOUNTING STANDARDS NO. 144) UNDER THE EXCHANGE ACT
OR (V) FILES A FORM 8-K UNDER THE EXCHANGE ACT FOR ANY OTHER PURPOSE (OTHER THAN
TO “FURNISH” INFORMATION PURSUANT TO ITEMS 2.02 OR 7.01 OF REVISED FORM 8-K)
(EACH DATE OF FILING OF ONE OR MORE OF THE DOCUMENTS REFERRED TO IN CLAUSES
(I) THROUGH (V) SHALL BE A “REPRESENTATION DATE”); THE COMPANY SHALL FURNISH WM
SMITH (BUT IN THE CASE OF CLAUSE (V) ABOVE ONLY IF WM SMITH REASONABLY
DETERMINES THAT THE INFORMATION CONTAINED IN SUCH FORM 8-K IS MATERIAL) WITH A
CERTIFICATE, IN THE FORM ATTACHED HERETO AS EXHIBIT 7(M).  THE REQUIREMENT TO
PROVIDE A CERTIFICATE UNDER THIS SECTION 7(M) SHALL BE WAIVED FOR ANY
REPRESENTATION DATE OCCURRING AT A TIME AT WHICH NO PLACEMENT NOTICE IS PENDING,
WHICH WAIVER SHALL CONTINUE UNTIL THE EARLIER TO OCCUR OF THE DATE THE COMPANY
DELIVERS A PLACEMENT NOTICE HEREUNDER (WHICH FOR SUCH CALENDAR QUARTER SHALL BE
CONSIDERED A REPRESENTATION DATE) AND THE NEXT OCCURRING REPRESENTATION DATE;
PROVIDED, HOWEVER, THAT SUCH WAIVER SHALL NOT APPLY FOR ANY REPRESENTATION DATE
ON WHICH THE COMPANY FILES ITS ANNUAL REPORT ON FORM 10-K.  NOTWITHSTANDING THE
FOREGOING, IF THE COMPANY SUBSEQUENTLY DECIDES TO SELL


 


20

--------------------------------------------------------------------------------



 


PLACEMENT SHARES FOLLOWING A REPRESENTATION DATE WHEN THE COMPANY RELIED ON SUCH
WAIVER AND DID NOT PROVIDE WM SMITH WITH A CERTIFICATE UNDER THIS SECTION 7(M),
THEN BEFORE THE COMPANY DELIVERS THE PLACEMENT NOTICE OR WM SMITH SELLS ANY
PLACEMENT SHARES, THE COMPANY SHALL PROVIDE WM SMITH WITH A CERTIFICATE, IN THE
FORM ATTACHED HERETO AS EXHIBIT 7(M), DATED THE DATE OF THE PLACEMENT NOTICE.


 


(N)     LEGAL OPINION.  ON THE DATE OF THIS AGREEMENT, ON THE DATE OF THE FIRST
PLACEMENT NOTICE GIVEN HEREUNDER AND WITHIN THREE TRADING DAYS OF EACH
REPRESENTATION DATE WITH RESPECT TO WHICH THE COMPANY IS OBLIGATED TO DELIVER A
CERTIFICATE IN THE FORM ATTACHED HERETO AS EXHIBIT 7(M) FOR WHICH NO WAIVER IS
APPLICABLE, THE COMPANY SHALL CAUSE TO BE FURNISHED TO WM SMITH A WRITTEN
OPINION OF ANDREWS KURTH LLP (“COMPANY COUNSEL”), OR OTHER COUNSEL SATISFACTORY
TO WM SMITH, IN FORM AND SUBSTANCE SATISFACTORY TO WM SMITH AND ITS COUNSEL,
DATED THE DATE OF THIS AGREEMENT OR THE REPRESENTATION DATE, AS THE CASE MAY BE,
SUBSTANTIALLY SIMILAR TO THE FORM ATTACHED HERETO AS EXHIBIT 7(N)(1)(A) AND
EXHIBIT 7(N)(1)(B), RESPECTIVELY, MODIFIED, AS NECESSARY, TO RELATE TO THE
REGISTRATION STATEMENT AND THE PROSPECTUS AS THEN AMENDED OR SUPPLEMENTED;
PROVIDED, HOWEVER, THAT IN LIEU OF SUCH OPINIONS FOR SUBSEQUENT REPRESENTATION
DATES, COUNSEL MAY FURNISH WM SMITH WITH A LETTER (A “RELIANCE LETTER”) TO THE
EFFECT THAT WM SMITH MAY RELY ON A PRIOR OPINION DELIVERED UNDER THIS
SECTION 7(N) TO THE SAME EXTENT AS IF IT WERE DATED THE DATE OF SUCH LETTER
(EXCEPT THAT STATEMENTS IN SUCH PRIOR OPINION SHALL BE DEEMED TO RELATE TO THE
REGISTRATION STATEMENT AND THE PROSPECTUS AS AMENDED OR SUPPLEMENTED AT SUCH
REPRESENTATION DATE).


 


(O)     COMFORT LETTER.  ON THE DATE OF THE FIRST PLACEMENT NOTICE GIVEN
HEREUNDER AND THEREAFTER WITHIN THREE TRADING DAYS OF EACH REPRESENTATION DATE
OCCURRING DURING ANY PERIOD IN WHICH THE PROSPECTUS RELATING TO THE PLACEMENT
SHARES IS REQUIRED TO BE DELIVERED BY WM SMITH (INCLUDING IN CIRCUMSTANCES WHERE
SUCH REQUIREMENT MAY BE SATISFIED PURSUANT TO RULE 172 UNDER THE ACT) AND EACH
REPRESENTATION DATE WITH RESPECT TO WHICH THE COMPANY IS OBLIGATED TO DELIVER A
CERTIFICATE IN THE FORM ATTACHED HERETO AS EXHIBIT 7(M) FOR WHICH NO WAIVER IS
APPLICABLE, THE COMPANY SHALL CAUSE ITS INDEPENDENT ACCOUNTANTS TO FURNISH WM
SMITH LETTERS (THE “COMFORT LETTERS”), DATED THE DATE OF THE COMFORT LETTER IS
DELIVERED, IN FORM AND SUBSTANCE SATISFACTORY TO WM SMITH, (I) CONFIRMING THAT
THEY ARE AN INDEPENDENT PUBLIC ACCOUNTING FIRM WITHIN THE MEANING OF THE
SECURITIES ACT AND THE PCAOB, (II) STATING, AS OF SUCH DATE, THE CONCLUSIONS AND
FINDINGS OF SUCH FIRM WITH RESPECT TO THE FINANCIAL INFORMATION AND OTHER
MATTERS ORDINARILY COVERED BY ACCOUNTANTS’ “COMFORT LETTERS” TO UNDERWRITERS IN
CONNECTION WITH REGISTERED PUBLIC OFFERINGS (THE FIRST SUCH LETTER, THE “INITIAL
COMFORT LETTER”) AND (III) UPDATING THE INITIAL COMFORT LETTER WITH ANY
INFORMATION THAT WOULD HAVE BEEN INCLUDED IN THE INITIAL COMFORT LETTER HAD IT
BEEN GIVEN ON SUCH DATE AND MODIFIED AS NECESSARY TO RELATE TO THE REGISTRATION
STATEMENT AND THE PROSPECTUS, AS AMENDED AND SUPPLEMENTED TO THE DATE OF SUCH
LETTER.


 


(P)     MARKET ACTIVITIES.  THE COMPANY WILL NOT, DIRECTLY OR INDIRECTLY,
(I) TAKE ANY ACTION DESIGNED TO CAUSE OR RESULT IN, OR THAT CONSTITUTES OR MIGHT
REASONABLY BE EXPECTED TO CONSTITUTE, THE STABILIZATION OR MANIPULATION OF THE
PRICE OF ANY SECURITY OF THE COMPANY TO FACILITATE THE SALE OR RESALE OF THE
SHARES OR (II) SELL, BID FOR, OR PURCHASE THE SHARES, OR PAY ANYONE ANY
COMPENSATION FOR SOLICITING PURCHASES OF THE SHARES OTHER THAN WM SMITH.


 


21

--------------------------------------------------------------------------------



 


(Q)     INVESTMENT COMPANY ACT.  THE COMPANY WILL CONDUCT ITS AFFAIRS IN SUCH A
MANNER SO AS TO REASONABLY ENSURE THAT NEITHER IT NOR THE SUBSIDIARIES WILL BE
OR BECOME, AT ANY TIME PRIOR TO THE TERMINATION OF THIS AGREEMENT, AN
“INVESTMENT COMPANY,” AS SUCH TERM IS DEFINED IN THE INVESTMENT COMPANY ACT,
ASSUMING NO CHANGE IN THE COMMISSION’S CURRENT INTERPRETATION AS TO ENTITIES
THAT ARE NOT CONSIDERED AN INVESTMENT COMPANY.


 


(R)      NO OFFER TO SELL.  OTHER THAN AN ISSUER FREE WRITING PROSPECTUS
APPROVED IN ADVANCE BY THE COMPANY AND WM SMITH IN ITS CAPACITY AS PRINCIPAL OR
AGENT HEREUNDER, NEITHER WM SMITH NOR THE COMPANY (INCLUDING ITS AGENTS AND
REPRESENTATIVES, OTHER THAN WM SMITH IN ITS CAPACITY AS SUCH) WILL MAKE, USE,
PREPARE, AUTHORIZE, APPROVE OR REFER TO ANY WRITTEN COMMUNICATION (AS DEFINED IN
RULE 405 UNDER THE ACT), REQUIRED TO BE FILED WITH THE COMMISSION, THAT
CONSTITUTES AN OFFER TO SELL OR SOLICITATION OF AN OFFER TO BUY SHARES
HEREUNDER.


 


(S)     SARBANES-OXLEY ACT.  THE COMPANY AND THE SUBSIDIARIES WILL MAINTAIN AND
KEEP ACCURATE BOOKS AND RECORDS REFLECTING THEIR ASSETS AND MAINTAIN INTERNAL
ACCOUNTING CONTROLS IN A MANNER DESIGNED TO PROVIDE REASONABLE ASSURANCE
REGARDING THE RELIABILITY OF FINANCIAL REPORTING AND THE PREPARATION OF
FINANCIAL STATEMENTS FOR EXTERNAL PURPOSES IN ACCORDANCE WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES AND INCLUDING THOSE POLICIES AND PROCEDURES THAT
(I) PERTAIN TO THE MAINTENANCE OF RECORDS THAT IN REASONABLE DETAIL ACCURATELY
AND FAIRLY REFLECT THE TRANSACTIONS AND DISPOSITIONS OF THE ASSETS OF THE
COMPANY, (II) PROVIDE REASONABLE ASSURANCE THAT TRANSACTIONS ARE RECORDED AS
NECESSARY TO PERMIT THE PREPARATION OF THE COMPANY’S CONSOLIDATED FINANCIAL
STATEMENTS IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPALS,
(III) THAT RECEIPTS AND EXPENDITURES OF THE COMPANY ARE BEING MADE ONLY IN
ACCORDANCE WITH MANAGEMENT’S AND THE COMPANY’S DIRECTORS’ AUTHORIZATION, AND
(IV) PROVIDE REASONABLE ASSURANCE REGARDING PREVENTION OR TIMELY DETECTION OF
UNAUTHORIZED ACQUISITION, USE OR DISPOSITION OF THE COMPANY’S ASSETS THAT COULD
HAVE A MATERIAL EFFECT ON ITS FINANCIAL STATEMENTS.  THE COMPANY AND THE
SUBSIDIARIES WILL MAINTAIN SUCH CONTROLS AND OTHER PROCEDURES, INCLUDING,
WITHOUT LIMITATION, THOSE REQUIRED BY SECTIONS 302 AND 906 OF THE SARBANES-OXLEY
ACT, AND THE APPLICABLE REGULATIONS THEREUNDER THAT ARE DESIGNED TO ENSURE THAT
INFORMATION REQUIRED TO BE DISCLOSED BY THE COMPANY IN THE REPORTS THAT IT FILES
OR SUBMITS UNDER THE EXCHANGE ACT IS RECORDED, PROCESSED, SUMMARIZED AND
REPORTED, WITHIN THE TIME PERIODS SPECIFIED IN THE COMMISSION’S RULES AND FORMS,
INCLUDING, WITHOUT LIMITATION, CONTROLS AND PROCEDURES DESIGNED TO ENSURE THAT
INFORMATION REQUIRED TO BE DISCLOSED BY THE COMPANY IN THE REPORTS THAT IT FILES
OR SUBMITS UNDER THE EXCHANGE ACT IS ACCUMULATED AND COMMUNICATED TO THE
COMPANY’S MANAGEMENT, INCLUDING ITS CHIEF EXECUTIVE OFFICER AND PRINCIPAL
FINANCIAL OFFICER, OR PERSONS PERFORMING SIMILAR FUNCTIONS, AS APPROPRIATE TO
ALLOW TIMELY DECISIONS REGARDING REQUIRED DISCLOSURE AND TO ENSURE THAT MATERIAL
INFORMATION RELATING TO THE COMPANY OR THE SUBSIDIARIES IS MADE KNOWN TO THEM BY
OTHERS WITHIN THOSE ENTITIES, PARTICULARLY DURING THE PERIOD IN WHICH SUCH
PERIODIC REPORTS ARE BEING PREPARED.


 


8.            COVENANTS OF WM SMITH.  WM SMITH COVENANTS AND AGREES THAT IT IS
DULY REGISTERED AND QUALIFIED AS A BROKER-DEALER UNDER FINRA, THE EXCHANGE ACT,
AND THE APPLICABLE STATUTES AND REGULATIONS OF EACH STATE OR OTHER JURISDICTION
IN WHICH THE SHARES WILL BE OFFERED OR SOLD, EXCEPT SUCH STATES OR OTHER
JURISDICTIONS IN WHICH WM SMITH IS EXEMPT FROM REGISTRATION OR QUALIFICATION OR
SUCH REGISTRATION OR QUALIFICATION IS NOT OTHERWISE REQUIRED.  THROUGHOUT THE
TERM OF THIS AGREEMENT, WM SMITH SHALL CONTINUE TO BE DULY REGISTERED AND
QUALIFIED AS A BROKER-DEALER UNDER FINRA, THE EXCHANGE ACT, AND THE APPLICABLE
STATUTES AND REGULATIONS OF EACH STATE OR OTHER JURISDICTION IN WHICH THE SHARES
WILL BE OFFERED OR SOLD,


 


22

--------------------------------------------------------------------------------



 


EXCEPT SUCH STATES OR OTHER JURISDICTIONS IN WHICH WM SMITH IS EXEMPT FROM
REGISTRATION OR QUALIFICATION OR SUCH REGISTRATION OR QUALIFICATION IS NOT
OTHERWISE REQUIRED.


 


9.            CONDITIONS TO WM SMITH’S OBLIGATIONS.  THE OBLIGATIONS OF WM SMITH
HEREUNDER WITH RESPECT TO A PLACEMENT WILL BE SUBJECT TO THE CONTINUING ACCURACY
AND COMPLETENESS OF THE REPRESENTATIONS AND WARRANTIES MADE BY THE COMPANY
HEREIN, TO THE DUE PERFORMANCE BY THE COMPANY OF ITS OBLIGATIONS HEREUNDER, TO
THE COMPLETION BY WM SMITH OF A DUE DILIGENCE REVIEW SATISFACTORY TO WM SMITH IN
ITS REASONABLE JUDGMENT, AND TO THE CONTINUING SATISFACTION (OR WAIVER BY WM
SMITH IN ITS SOLE DISCRETION) OF THE FOLLOWING ADDITIONAL CONDITIONS:


 


(A)     REGISTRATION STATEMENT EFFECTIVE.  THE REGISTRATION STATEMENT SHALL HAVE
BECOME EFFECTIVE AND SHALL BE AVAILABLE FOR THE (I) RESALE OF ALL PLACEMENT
SHARES ISSUED TO WM SMITH AND NOT YET SOLD BY WM SMITH AND (II) THE SALE OF ALL
PLACEMENT SHARES CONTEMPLATED TO BE ISSUED BY ANY PLACEMENT NOTICE.


 


(B)     NO MATERIAL NOTICES.  NONE OF THE FOLLOWING EVENTS SHALL HAVE OCCURRED
AND BE CONTINUING: (I) RECEIPT BY THE COMPANY OF ANY REQUEST FOR ADDITIONAL
INFORMATION FROM THE COMMISSION OR ANY OTHER FEDERAL OR STATE GOVERNMENTAL
AUTHORITY DURING THE PERIOD OF EFFECTIVENESS OF THE REGISTRATION STATEMENT, THE
RESPONSE TO WHICH WOULD REQUIRE ANY POST-EFFECTIVE AMENDMENTS OR SUPPLEMENTS TO
THE REGISTRATION STATEMENT OR THE PROSPECTUS; (II) THE ISSUANCE BY THE
COMMISSION OR ANY OTHER FEDERAL OR STATE GOVERNMENTAL AUTHORITY OF ANY STOP
ORDER SUSPENDING THE EFFECTIVENESS OF THE REGISTRATION STATEMENT OR THE
INITIATION OF ANY PROCEEDINGS FOR THAT PURPOSE; (III) RECEIPT BY THE COMPANY OF
ANY NOTIFICATION WITH RESPECT TO THE SUSPENSION OF THE QUALIFICATION OR
EXEMPTION FROM QUALIFICATION OF ANY OF THE PLACEMENT SHARES FOR SALE IN ANY
JURISDICTION OR THE INITIATION OR THREATENING OF ANY PROCEEDING FOR SUCH
PURPOSE; OR (IV) THE OCCURRENCE OF ANY EVENT THAT MAKES ANY MATERIAL STATEMENT
MADE IN THE REGISTRATION STATEMENT OR THE PROSPECTUS OR ANY MATERIAL DOCUMENT
INCORPORATED OR DEEMED TO BE INCORPORATED THEREIN BY REFERENCE UNTRUE IN ANY
MATERIAL RESPECT OR THAT REQUIRES THE MAKING OF ANY CHANGES IN THE REGISTRATION
STATEMENT, RELATED PROSPECTUS OR DOCUMENTS SO THAT, IN THE CASE OF THE
REGISTRATION STATEMENT, IT WILL NOT CONTAIN ANY MATERIALLY UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN
OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING AND, THAT IN THE CASE
OF THE PROSPECTUS, IT WILL NOT CONTAIN ANY MATERIALLY UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN
OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES
UNDER WHICH THEY WERE MADE, NOT MISLEADING.


 


(C)     NO MISSTATEMENT OR MATERIAL OMISSION.  WM SMITH SHALL NOT HAVE ADVISED
THE COMPANY THAT THE REGISTRATION STATEMENT OR PROSPECTUS, OR ANY AMENDMENT OR
SUPPLEMENT THERETO, CONTAINS AN UNTRUE STATEMENT OF FACT THAT IN WM SMITH’S
REASONABLE OPINION IS MATERIAL, OR OMITS TO STATE A FACT THAT IN WM SMITH’S
OPINION IS MATERIAL AND IS REQUIRED TO BE STATED THEREIN OR IS NECESSARY TO MAKE
THE STATEMENTS THEREIN NOT MISLEADING.


 


(D)     MATERIAL CHANGES.  EXCEPT AS CONTEMPLATED IN THE PROSPECTUS, OR
DISCLOSED IN THE COMPANY’S REPORTS FILED WITH THE COMMISSION, THERE SHALL NOT
HAVE BEEN ANY MATERIAL ADVERSE CHANGE, ON A CONSOLIDATED BASIS, IN THE
AUTHORIZED CAPITAL STOCK OF THE COMPANY OR ANY MATERIAL ADVERSE EFFECT, OR ANY
DEVELOPMENT THAT COULD REASONABLY BE EXPECTED TO CAUSE A MATERIAL ADVERSE
EFFECT, OR A DOWNGRADING IN OR WITHDRAWAL OF THE RATING ASSIGNED TO ANY OF THE


 


23

--------------------------------------------------------------------------------



 


COMPANY’S SECURITIES (OTHER THAN ASSET BACKED SECURITIES) BY ANY RATING
ORGANIZATION OR A PUBLIC ANNOUNCEMENT BY ANY RATING ORGANIZATION THAT IT HAS
UNDER SURVEILLANCE OR REVIEW ITS RATING OF ANY OF THE COMPANY’S SECURITIES
(OTHER THAN ASSET BACKED SECURITIES), THE EFFECT OF WHICH, IN THE CASE OF ANY
SUCH ACTION BY A RATING ORGANIZATION DESCRIBED ABOVE, IN THE REASONABLE JUDGMENT
OF WM SMITH (WITHOUT RELIEVING THE COMPANY OF ANY OBLIGATION OR LIABILITY IT MAY
OTHERWISE HAVE), IS SO MATERIAL AS TO MAKE IT IMPRACTICABLE OR INADVISABLE TO
PROCEED WITH THE OFFERING OF THE PLACEMENT SHARES ON THE TERMS AND IN THE MANNER
CONTEMPLATED IN THE PROSPECTUS.


 


(E)     LEGAL OPINION.  WM SMITH SHALL HAVE RECEIVED THE OPINIONS OF COMPANY
COUNSEL REQUIRED TO BE DELIVERED PURSUANT SECTION 7(N) ON OR BEFORE THE DATE ON
WHICH SUCH DELIVERY OF SUCH OPINION IS REQUIRED PURSUANT TO SECTION 7(N).


 


(F)      COMFORT LETTER.  WM SMITH SHALL HAVE RECEIVED THE COMFORT LETTER
REQUIRED TO BE DELIVERED PURSUANT SECTION 7(O) ON OR BEFORE THE DATE ON WHICH
SUCH DELIVERY OF SUCH OPINION IS REQUIRED PURSUANT TO SECTION 7(O).


 


(G)     REPRESENTATION CERTIFICATE.  WM SMITH SHALL HAVE RECEIVED THE
CERTIFICATE REQUIRED TO BE DELIVERED PURSUANT TO SECTION 7(M) ON OR BEFORE THE
DATE ON WHICH DELIVERY OF SUCH CERTIFICATE IS REQUIRED PURSUANT TO SECTION 7(M).


 


(H)     NO SUSPENSION.  TRADING IN THE SHARES SHALL NOT HAVE BEEN SUSPENDED ON
THE EXCHANGE.


 


(I)      OTHER MATERIALS.  ON EACH DATE ON WHICH THE COMPANY IS REQUIRED TO
DELIVER A CERTIFICATE PURSUANT TO SECTION 7(M), THE COMPANY SHALL HAVE FURNISHED
TO WM SMITH SUCH APPROPRIATE FURTHER INFORMATION, CERTIFICATES AND DOCUMENTS AS
WM SMITH MAY REASONABLY REQUEST.  ALL SUCH OPINIONS, CERTIFICATES, LETTERS AND
OTHER DOCUMENTS WILL BE IN COMPLIANCE WITH THE PROVISIONS HEREOF.  THE COMPANY
WILL FURNISH WM SMITH WITH SUCH CONFORMED COPIES OF SUCH OPINIONS, CERTIFICATES,
LETTERS AND OTHER DOCUMENTS AS WM SMITH SHALL REASONABLY REQUEST.


 


(J)      SECURITIES ACT FILINGS MADE.  ALL FILINGS WITH THE COMMISSION REQUIRED
BY RULE 424 UNDER THE SECURITIES ACT TO HAVE BEEN FILED PRIOR TO THE ISSUANCE OF
ANY PLACEMENT NOTICE HEREUNDER SHALL HAVE BEEN MADE WITHIN THE APPLICABLE TIME
PERIOD PRESCRIBED FOR SUCH FILING BY RULE 424.


 


(K)     APPROVAL FOR LISTING.  THE PLACEMENT SHARES SHALL EITHER HAVE BEEN
APPROVED FOR LISTING ON THE EXCHANGE, SUBJECT ONLY TO NOTICE OF ISSUANCE, OR
(II) THE COMPANY SHALL HAVE FILED AN APPLICATION FOR LISTING OF THE PLACEMENT
SHARES ON THE EXCHANGE AT, OR PRIOR TO, THE ISSUANCE OF ANY PLACEMENT NOTICE.


 


(L)      NO TERMINATION EVENT.  THERE SHALL NOT HAVE OCCURRED ANY EVENT THAT
WOULD PERMIT WM SMITH TO TERMINATE THIS AGREEMENT PURSUANT TO SECTION 12(A).


 


10.          INDEMNIFICATION AND CONTRIBUTION.


 


(A)     COMPANY INDEMNIFICATION.  THE COMPANY AGREES TO INDEMNIFY AND HOLD
HARMLESS WM SMITH, THE DIRECTORS, OFFICERS, PARTNERS, EMPLOYEES AND AGENTS OF WM
SMITH AND EACH PERSON, IF ANY, WHO (I) CONTROLS WM SMITH WITHIN THE MEANING OF
SECTION 15 OF THE


 


24

--------------------------------------------------------------------------------



 


SECURITIES ACT OR SECTION 20 OF THE EXCHANGE ACT, OR (II) IS CONTROLLED BY OR IS
UNDER COMMON CONTROL WITH WM SMITH (A “WM SMITH AFFILIATE”) FROM AND AGAINST ANY
AND ALL LOSSES, CLAIMS, LIABILITIES, EXPENSES AND DAMAGES (INCLUDING, BUT NOT
LIMITED TO, ANY AND ALL REASONABLE INVESTIGATIVE, LEGAL AND OTHER EXPENSES
INCURRED IN CONNECTION WITH, AND ANY AND ALL AMOUNTS PAID IN SETTLEMENT (IN
ACCORDANCE WITH SECTION 10(C)) OF, ANY ACTION, SUIT OR PROCEEDING BETWEEN ANY OF
THE INDEMNIFIED PARTIES AND ANY INDEMNIFYING PARTIES OR BETWEEN ANY INDEMNIFIED
PARTY AND ANY THIRD PARTY, OR OTHERWISE, OR ANY CLAIM ASSERTED), AS AND WHEN
INCURRED, TO WHICH WM SMITH, OR ANY SUCH PERSON, MAY BECOME SUBJECT UNDER THE
SECURITIES ACT, THE EXCHANGE ACT OR OTHER FEDERAL OR STATE STATUTORY LAW OR
REGULATION, AT COMMON LAW OR OTHERWISE, INSOFAR AS SUCH LOSSES, CLAIMS,
LIABILITIES, EXPENSES OR DAMAGES ARISE OUT OF OR ARE BASED, DIRECTLY OR
INDIRECTLY, ON (I) ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A
MATERIAL FACT CONTAINED IN THE REGISTRATION STATEMENT OR THE PROSPECTUS OR ANY
AMENDMENT OR SUPPLEMENT TO THE REGISTRATION STATEMENT OR THE PROSPECTUS OR IN
ANY ISSUER FREE WRITING PROSPECTUS OR IN ANY APPLICATION OR OTHER DOCUMENT
EXECUTED BY OR ON BEHALF OF THE COMPANY OR BASED ON WRITTEN INFORMATION
FURNISHED BY OR ON BEHALF OF THE COMPANY FILED IN ANY JURISDICTION IN ORDER TO
QUALIFY THE SHARES UNDER THE SECURITIES LAWS THEREOF OR FILED WITH THE
COMMISSION, (II) THE OMISSION OR ALLEGED OMISSION TO STATE IN ANY SUCH DOCUMENT
A MATERIAL FACT REQUIRED TO BE STATED IN IT OR NECESSARY TO MAKE THE STATEMENTS
IN IT NOT MISLEADING OR (III) ANY BREACH BY ANY OF THE INDEMNIFYING PARTIES OF
ANY OF THEIR RESPECTIVE REPRESENTATIONS, WARRANTIES AND AGREEMENTS CONTAINED IN
THIS AGREEMENT; PROVIDED, HOWEVER, THAT THIS INDEMNITY AGREEMENT SHALL NOT APPLY
TO THE EXTENT THAT SUCH LOSS, CLAIM, LIABILITY, EXPENSE OR DAMAGE ARISES FROM
THE SALE OF THE PLACEMENT SHARES PURSUANT TO THIS AGREEMENT AND IS CAUSED
DIRECTLY OR INDIRECTLY BY AN UNTRUE STATEMENT OR OMISSION MADE IN RELIANCE ON
AND IN CONFORMITY WITH INFORMATION RELATING TO WM SMITH.  THIS INDEMNITY
AGREEMENT WILL BE IN ADDITION TO ANY LIABILITY THAT THE COMPANY MIGHT OTHERWISE
HAVE.


 


(B)     WM SMITH INDEMNIFICATION.  WM SMITH AGREES TO INDEMNIFY AND HOLD
HARMLESS THE COMPANY AND ITS DIRECTORS AND EACH OFFICER OF THE COMPANY WHO
SIGNED THE REGISTRATION STATEMENT, AND EACH PERSON, IF ANY, WHO (I) CONTROLS THE
COMPANY WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF
THE EXCHANGE ACT OR (II) IS CONTROLLED BY OR IS UNDER COMMON CONTROL WITH THE
COMPANY (A “COMPANY AFFILIATE”) AGAINST ANY AND ALL LOSS, LIABILITY, CLAIM,
DAMAGE AND EXPENSE DESCRIBED IN THE INDEMNITY CONTAINED IN SECTION 10(C), AS
INCURRED, BUT ONLY WITH RESPECT TO UNTRUE STATEMENTS OR OMISSIONS, OR ALLEGED
UNTRUE STATEMENTS OR OMISSIONS, MADE IN THE REGISTRATION STATEMENT (OR ANY
AMENDMENTS THERETO) OR THE PROSPECTUS (OR ANY AMENDMENT OR SUPPLEMENT THERETO)
IN RELIANCE UPON AND IN CONFORMITY WITH INFORMATION RELATING TO WM SMITH AND
FURNISHED TO THE COMPANY BY WM SMITH.


 


(C)     PROCEDURE.  ANY PARTY THAT PROPOSES TO ASSERT THE RIGHT TO BE
INDEMNIFIED UNDER THIS SECTION 10 WILL, PROMPTLY AFTER RECEIPT OF NOTICE OF
COMMENCEMENT OF ANY ACTION AGAINST SUCH PARTY IN RESPECT OF WHICH A CLAIM IS TO
BE MADE AGAINST AN INDEMNIFYING PARTY OR PARTIES UNDER THIS SECTION 10, NOTIFY
EACH SUCH INDEMNIFYING PARTY OF THE COMMENCEMENT OF SUCH ACTION, ENCLOSING A
COPY OF ALL PAPERS SERVED, BUT THE OMISSION SO TO NOTIFY SUCH INDEMNIFYING PARTY
WILL NOT RELIEVE THE INDEMNIFYING PARTY FROM (I) ANY LIABILITY THAT IT MIGHT
HAVE TO ANY INDEMNIFIED PARTY OTHERWISE THAN UNDER THIS SECTION 10 AND (II) ANY
LIABILITY THAT IT MAY HAVE TO ANY INDEMNIFIED PARTY UNDER THE FOREGOING
PROVISION OF THIS SECTION 10 UNLESS, AND ONLY TO THE EXTENT THAT, SUCH OMISSION
RESULTS IN THE FORFEITURE OF SUBSTANTIVE RIGHTS OR DEFENSES BY THE INDEMNIFYING
PARTY.  IF ANY SUCH ACTION IS BROUGHT AGAINST ANY INDEMNIFIED PARTY AND IT
NOTIFIES THE INDEMNIFYING PARTY OF ITS COMMENCEMENT, THE INDEMNIFYING PARTY WILL
BE ENTITLED TO


 


25

--------------------------------------------------------------------------------



 


PARTICIPATE IN AND, TO THE EXTENT THAT IT ELECTS BY DELIVERING WRITTEN NOTICE TO
THE INDEMNIFIED PARTY PROMPTLY AFTER RECEIVING NOTICE OF THE COMMENCEMENT OF THE
ACTION FROM THE INDEMNIFIED PARTY, JOINTLY WITH ANY OTHER INDEMNIFYING PARTY
SIMILARLY NOTIFIED, TO ASSUME THE DEFENSE OF THE ACTION, WITH COUNSEL REASONABLY
SATISFACTORY TO THE INDEMNIFIED PARTY, AND AFTER NOTICE FROM THE INDEMNIFYING
PARTY TO THE INDEMNIFIED PARTY OF ITS ELECTION TO ASSUME THE DEFENSE, THE
INDEMNIFYING PARTY WILL NOT BE LIABLE TO THE INDEMNIFIED PARTY FOR ANY LEGAL OR
OTHER EXPENSES EXCEPT AS PROVIDED BELOW AND EXCEPT FOR THE REASONABLE COSTS OF
INVESTIGATION SUBSEQUENTLY INCURRED BY THE INDEMNIFIED PARTY IN CONNECTION WITH
THE DEFENSE.  THE INDEMNIFIED PARTY WILL HAVE THE RIGHT TO EMPLOY ITS OWN
COUNSEL IN ANY SUCH ACTION, BUT THE FEES, EXPENSES AND OTHER CHARGES OF SUCH
COUNSEL WILL BE AT THE EXPENSE OF SUCH INDEMNIFIED PARTY UNLESS (1) THE
EMPLOYMENT OF COUNSEL BY THE INDEMNIFIED PARTY HAS BEEN AUTHORIZED IN WRITING BY
THE INDEMNIFYING PARTY, (2) THE INDEMNIFIED PARTY HAS REASONABLY CONCLUDED
(BASED ON ADVICE OF COUNSEL) THAT THERE MAY BE LEGAL DEFENSES AVAILABLE TO IT OR
OTHER INDEMNIFIED PARTIES THAT ARE DIFFERENT FROM OR IN ADDITION TO THOSE
AVAILABLE TO THE INDEMNIFYING PARTY, (3) A CONFLICT OR POTENTIAL CONFLICT EXISTS
(BASED ON ADVICE OF COUNSEL TO THE INDEMNIFIED PARTY) BETWEEN THE INDEMNIFIED
PARTY AND THE INDEMNIFYING PARTY (IN WHICH CASE THE INDEMNIFYING PARTY WILL NOT
HAVE THE RIGHT TO DIRECT THE DEFENSE OF SUCH ACTION ON BEHALF OF THE INDEMNIFIED
PARTY) OR (4) THE INDEMNIFYING PARTY HAS NOT IN FACT EMPLOYED COUNSEL TO ASSUME
THE DEFENSE OF SUCH ACTION WITHIN A REASONABLE TIME AFTER RECEIVING NOTICE OF
THE COMMENCEMENT OF THE ACTION, IN EACH OF WHICH CASES THE REASONABLE FEES,
DISBURSEMENTS AND OTHER CHARGES OF COUNSEL WILL BE AT THE EXPENSE OF THE
INDEMNIFYING PARTY OR PARTIES.  IT IS UNDERSTOOD THAT THE INDEMNIFYING PARTY OR
PARTIES SHALL NOT, IN CONNECTION WITH ANY PROCEEDING OR RELATED PROCEEDINGS IN
THE SAME JURISDICTION, BE LIABLE FOR THE REASONABLE FEES, DISBURSEMENTS AND
OTHER CHARGES OF MORE THAN ONE SEPARATE FIRM ADMITTED TO PRACTICE IN SUCH
JURISDICTION AT ANY ONE TIME FOR ALL SUCH INDEMNIFIED PARTY OR PARTIES.  ALL
SUCH FEES, DISBURSEMENTS AND OTHER CHARGES WILL BE REIMBURSED BY THE
INDEMNIFYING PARTY PROMPTLY AS THEY ARE INCURRED.  AN INDEMNIFYING PARTY WILL
NOT, IN ANY EVENT, BE LIABLE FOR ANY SETTLEMENT OF ANY ACTION OR CLAIM EFFECTED
WITHOUT ITS WRITTEN CONSENT.  NO INDEMNIFYING PARTY SHALL, WITHOUT THE PRIOR
WRITTEN CONSENT OF EACH INDEMNIFIED PARTY, SETTLE OR COMPROMISE OR CONSENT TO
THE ENTRY OF ANY JUDGMENT IN ANY PENDING OR THREATENED CLAIM, ACTION OR
PROCEEDING RELATING TO THE MATTERS CONTEMPLATED BY THIS SECTION 10 (WHETHER OR
NOT ANY INDEMNIFIED PARTY IS A PARTY THERETO), UNLESS SUCH SETTLEMENT,
COMPROMISE OR CONSENT INCLUDES AN UNCONDITIONAL RELEASE OF EACH INDEMNIFIED
PARTY FROM ALL LIABILITY ARISING OR THAT MAY ARISE OUT OF SUCH CLAIM, ACTION OR
PROCEEDING.


 


(D)     CONTRIBUTION.  IN ORDER TO PROVIDE FOR JUST AND EQUITABLE CONTRIBUTION
IN CIRCUMSTANCES IN WHICH THE INDEMNIFICATION PROVIDED FOR IN THE FOREGOING
PARAGRAPHS OF THIS SECTION 10 IS APPLICABLE IN ACCORDANCE WITH ITS TERMS BUT FOR
ANY REASON IS HELD TO BE UNAVAILABLE FROM THE COMPANY OR WM SMITH, THE COMPANY
AND WM SMITH WILL CONTRIBUTE TO THE TOTAL LOSSES, CLAIMS, LIABILITIES, EXPENSES
AND DAMAGES (INCLUDING ANY INVESTIGATIVE, LEGAL AND OTHER EXPENSES REASONABLY
INCURRED IN CONNECTION WITH, AND ANY AMOUNT PAID IN SETTLEMENT OF, ANY ACTION,
SUIT OR PROCEEDING OR ANY CLAIM ASSERTED, BUT AFTER DEDUCTING ANY CONTRIBUTION
RECEIVED BY THE COMPANY FROM PERSONS OTHER THAN WM SMITH, SUCH AS PERSONS WHO
CONTROL THE COMPANY WITHIN THE MEANING OF THE SECURITIES ACT, OFFICERS OF THE
COMPANY WHO SIGNED THE REGISTRATION STATEMENT AND DIRECTORS OF THE COMPANY, WHO
ALSO MAY BE LIABLE FOR CONTRIBUTION) TO WHICH THE COMPANY AND WM SMITH MAY BE
SUBJECT IN SUCH PROPORTION AS SHALL BE APPROPRIATE TO REFLECT THE RELATIVE
BENEFITS RECEIVED BY THE COMPANY ON THE ONE HAND AND WM SMITH ON THE OTHER.  THE
RELATIVE BENEFITS RECEIVED BY THE COMPANY ON THE ONE HAND AND WM SMITH ON THE
OTHER HAND SHALL BE DEEMED TO BE IN THE SAME PROPORTION AS THE TOTAL NET
PROCEEDS FROM THE SALE OF THE PLACEMENT


 


26

--------------------------------------------------------------------------------



 


SHARES (BEFORE DEDUCTING EXPENSES) RECEIVED BY THE COMPANY BEAR TO THE TOTAL
COMPENSATION RECEIVED BY WM SMITH (BEFORE DEDUCTING EXPENSES) FROM THE SALE OF
PLACEMENT SHARES ON BEHALF OF THE COMPANY.  IF, BUT ONLY IF, THE ALLOCATION
PROVIDED BY THE FOREGOING SENTENCE IS NOT PERMITTED BY APPLICABLE LAW, THE
ALLOCATION OF CONTRIBUTION SHALL BE MADE IN SUCH PROPORTION AS IS APPROPRIATE TO
REFLECT NOT ONLY THE RELATIVE BENEFITS REFERRED TO IN THE FOREGOING SENTENCE BUT
ALSO THE RELATIVE FAULT OF THE COMPANY, ON THE ONE HAND, AND WM SMITH, ON THE
OTHER, WITH RESPECT TO THE STATEMENTS OR OMISSION THAT RESULTED IN SUCH LOSS,
CLAIM, LIABILITY, EXPENSE OR DAMAGE, OR ACTION IN RESPECT THEREOF, AS WELL AS
ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS WITH RESPECT TO SUCH OFFERING.  SUCH
RELATIVE FAULT SHALL BE DETERMINED BY REFERENCE TO, AMONG OTHER THINGS, WHETHER
THE UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT OR OMISSION OR ALLEGED
OMISSION TO STATE A MATERIAL FACT RELATES TO INFORMATION SUPPLIED BY THE COMPANY
OR WM SMITH, THE INTENT OF THE PARTIES AND THEIR RELATIVE KNOWLEDGE, ACCESS TO
INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT SUCH STATEMENT OR OMISSION. 
THE COMPANY AND WM SMITH AGREE THAT IT WOULD NOT BE JUST AND EQUITABLE IF
CONTRIBUTIONS PURSUANT TO THIS SECTION 10(D) WERE TO BE DETERMINED BY PRO RATA
ALLOCATION OR BY ANY OTHER METHOD OF ALLOCATION THAT DOES NOT TAKE INTO ACCOUNT
THE EQUITABLE CONSIDERATIONS REFERRED TO HEREIN.  THE AMOUNT PAID OR PAYABLE BY
AN INDEMNIFIED PARTY AS A RESULT OF THE LOSS, CLAIM, LIABILITY, EXPENSE, OR
DAMAGE, OR ACTION IN RESPECT THEREOF, REFERRED TO ABOVE IN THIS
SECTION 10(D) SHALL BE DEEMED TO INCLUDE, FOR THE PURPOSE OF THIS SECTION 10(D),
ANY LEGAL OR OTHER EXPENSES REASONABLY INCURRED BY SUCH INDEMNIFIED PARTY IN
CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH ACTION OR CLAIM TO THE
EXTENT CONSISTENT WITH SECTION 10(C) HEREOF.  NOTWITHSTANDING THE FOREGOING
PROVISIONS OF THIS SECTION 10(D), WM SMITH SHALL NOT BE REQUIRED TO CONTRIBUTE
ANY AMOUNT IN EXCESS OF THE COMMISSIONS RECEIVED BY IT UNDER THIS AGREEMENT AND
NO PERSON FOUND GUILTY OF FRAUDULENT MISREPRESENTATION (WITHIN THE MEANING OF
SECTION 11(F) OF THE SECURITIES ACT) WILL BE ENTITLED TO CONTRIBUTION FROM ANY
PERSON WHO WAS NOT GUILTY OF SUCH FRAUDULENT MISREPRESENTATION.  FOR PURPOSES OF
THIS SECTION 10(D), ANY PERSON WHO CONTROLS A PARTY TO THIS AGREEMENT WITHIN THE
MEANING OF THE SECURITIES ACT, AND ANY OFFICERS, DIRECTORS, PARTNERS, EMPLOYEES
OR AGENTS OF WM SMITH, WILL HAVE THE SAME RIGHTS TO CONTRIBUTION AS THAT PARTY,
AND EACH OFFICER OF THE COMPANY WHO SIGNED THE REGISTRATION STATEMENT WILL HAVE
THE SAME RIGHTS TO CONTRIBUTION AS THE COMPANY, SUBJECT IN EACH CASE TO THE
PROVISIONS HEREOF.  ANY PARTY ENTITLED TO CONTRIBUTION, PROMPTLY AFTER RECEIPT
OF NOTICE OF COMMENCEMENT OF ANY ACTION AGAINST SUCH PARTY IN RESPECT OF WHICH A
CLAIM FOR CONTRIBUTION MAY BE MADE UNDER THIS SECTION 10(D), WILL NOTIFY ANY
SUCH PARTY OR PARTIES FROM WHOM CONTRIBUTION MAY BE SOUGHT, BUT THE OMISSION TO
SO NOTIFY WILL NOT RELIEVE THAT PARTY OR PARTIES FROM WHOM CONTRIBUTION MAY BE
SOUGHT FROM ANY OTHER OBLIGATION IT OR THEY MAY HAVE UNDER THIS
SECTION 10(D) EXCEPT TO THE EXTENT THAT THE FAILURE TO SO NOTIFY SUCH OTHER
PARTY MATERIALLY PREJUDICED THE SUBSTANTIVE RIGHTS OR DEFENSES OF THE PARTY FROM
WHOM CONTRIBUTION IS SOUGHT.  EXCEPT FOR A SETTLEMENT ENTERED INTO PURSUANT TO
THE LAST SENTENCE OF SECTION 10(C) HEREOF, NO PARTY WILL BE LIABLE FOR
CONTRIBUTION WITH RESPECT TO ANY ACTION OR CLAIM SETTLED WITHOUT ITS WRITTEN
CONSENT IF SUCH CONSENT IS REQUIRED PURSUANT TO SECTION 10(C) HEREOF.


 


11.          REPRESENTATIONS AND AGREEMENTS TO SURVIVE DELIVERY.  THE INDEMNITY
AND CONTRIBUTION AGREEMENTS CONTAINED IN SECTION 10 OF THIS AGREEMENT AND ALL
REPRESENTATIONS AND WARRANTIES OF THE COMPANY HEREIN OR IN CERTIFICATES
DELIVERED PURSUANT HERETO SHALL SURVIVE, AS OF THEIR RESPECTIVE DATES,
REGARDLESS OF (I) ANY INVESTIGATION MADE BY OR ON BEHALF OF WM SMITH, ANY
CONTROLLING PERSONS, OR THE COMPANY (OR ANY OF THEIR RESPECTIVE OFFICERS,
DIRECTORS OR CONTROLLING PERSONS), (II) DELIVERY AND ACCEPTANCE OF THE PLACEMENT
SHARES AND PAYMENT THEREFOR OR (III) ANY TERMINATION OF THIS AGREEMENT.


 


27

--------------------------------------------------------------------------------



 


12.          TERMINATION.


 


(A)     WM SMITH SHALL HAVE THE RIGHT BY GIVING NOTICE AS HEREINAFTER SPECIFIED
AT ANY TIME TO TERMINATE THIS AGREEMENT IF (I) ANY MATERIAL ADVERSE EFFECT, OR
ANY DEVELOPMENT THAT HAS ACTUALLY OCCURRED AND THAT IS REASONABLY EXPECTED TO
CAUSE A MATERIAL ADVERSE EFFECT HAS OCCURRED THAT, IN THE REASONABLE JUDGMENT OF
WM SMITH, MAY MATERIALLY IMPAIR THE ABILITY OF WM SMITH TO SELL THE PLACEMENT
SHARES HEREUNDER, (II) THE COMPANY SHALL HAVE FAILED, REFUSED OR BEEN UNABLE TO
PERFORM ANY AGREEMENT ON ITS PART TO BE PERFORMED HEREUNDER; PROVIDED, HOWEVER,
IN THE CASE OF ANY FAILURE OF THE COMPANY TO DELIVER (OR CAUSE ANOTHER PERSON TO
DELIVER) ANY CERTIFICATION, OPINION, OR LETTER REQUIRED UNDER SECTIONS 7(M),
7(N), OR 7(O), WM SMITH’S RIGHT TO TERMINATE SHALL NOT ARISE UNLESS SUCH FAILURE
TO DELIVER (OR CAUSE TO BE DELIVERED) CONTINUES FOR MORE THAN THIRTY DAYS FROM
THE DATE SUCH DELIVERY WAS REQUIRED; OR (III) ANY OTHER CONDITION OF WM SMITH’S
OBLIGATIONS HEREUNDER IS NOT FULFILLED, OR (IV), ANY SUSPENSION OR LIMITATION OF
TRADING IN THE PLACEMENT SHARES OR IN SECURITIES GENERALLY ON THE EXCHANGE SHALL
HAVE OCCURRED.  ANY SUCH TERMINATION SHALL BE WITHOUT LIABILITY OF ANY PARTY TO
ANY OTHER PARTY EXCEPT THAT THE PROVISIONS OF SECTION 7(G) (EXPENSES), SECTION 9
(INDEMNIFICATION), SECTION 11 (SURVIVAL OF REPRESENTATIONS), SECTION 17
(APPLICABLE LAW; CONSENT TO JURISDICTION) AND SECTION 18 (WAIVER OF JURY TRIAL)
HEREOF SHALL REMAIN IN FULL FORCE AND EFFECT NOTWITHSTANDING SUCH TERMINATION. 
IF WM SMITH ELECTS TO TERMINATE THIS AGREEMENT AS PROVIDED IN THIS
SECTION 12(A), WM SMITH SHALL PROVIDE THE REQUIRED NOTICE AS SPECIFIED IN
SECTION 13 (NOTICES).


 


(B)     THE COMPANY SHALL HAVE THE RIGHT, BY GIVING TEN DAYS NOTICE AS
HEREINAFTER SPECIFIED TO TERMINATE THIS AGREEMENT IN ITS SOLE DISCRETION AT ANY
TIME AFTER THE DATE OF THIS AGREEMENT.  ANY SUCH TERMINATION SHALL BE WITHOUT
LIABILITY OF ANY PARTY TO ANY OTHER PARTY EXCEPT THAT THE PROVISIONS OF
SECTION 7(G), SECTION 10, SECTION 11, SECTION 17 AND SECTION 18 HEREOF SHALL
REMAIN IN FULL FORCE AND EFFECT NOTWITHSTANDING SUCH TERMINATION.


 


(C)     WM SMITH SHALL HAVE THE RIGHT, BY GIVING TEN DAYS NOTICE AS HEREINAFTER
SPECIFIED TO TERMINATE THIS AGREEMENT IN ITS SOLE DISCRETION AT ANY TIME AFTER
THE DATE OF THIS AGREEMENT.  ANY SUCH TERMINATION SHALL BE WITHOUT LIABILITY OF
ANY PARTY TO ANY OTHER PARTY EXCEPT THAT THE PROVISIONS OF SECTION 7(G),
SECTION 10, SECTION 11, SECTION 17 AND SECTION 18 HEREOF SHALL REMAIN IN FULL
FORCE AND EFFECT NOTWITHSTANDING SUCH TERMINATION.


 


(D)     UNLESS EARLIER TERMINATED PURSUANT TO THIS SECTION 12, THIS AGREEMENT
SHALL AUTOMATICALLY TERMINATE UPON THE ISSUANCE AND SALE OF ALL OF THE PLACEMENT
SHARES THROUGH WM SMITH ON THE TERMS AND SUBJECT TO THE CONDITIONS SET FORTH
HEREIN; PROVIDED THAT THE PROVISIONS OF SECTION 7(G), SECTION 10, SECTION 11,
SECTION 17 AND SECTION 18 HEREOF SHALL REMAIN IN FULL FORCE AND EFFECT
NOTWITHSTANDING SUCH TERMINATION.


 


(E)     THIS AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT UNLESS TERMINATED
PURSUANT TO SECTIONS 12(A), (B), (C), OR (D) ABOVE OR OTHERWISE BY MUTUAL
AGREEMENT OF THE PARTIES; PROVIDED, HOWEVER, THAT ANY SUCH TERMINATION BY MUTUAL
AGREEMENT SHALL IN ALL CASES BE DEEMED TO PROVIDE THAT SECTION 7(G), SECTION 10,
SECTION 11, SECTION 17 AND SECTION 18 SHALL REMAIN IN FULL FORCE AND EFFECT.


 


(F)      ANY TERMINATION OF THIS AGREEMENT SHALL BE EFFECTIVE ON THE DATE
SPECIFIED IN SUCH NOTICE OF TERMINATION; PROVIDED, HOWEVER, THAT SUCH
TERMINATION SHALL NOT BE EFFECTIVE


 


28

--------------------------------------------------------------------------------



 


UNTIL THE CLOSE OF BUSINESS ON THE DATE OF RECEIPT OF SUCH NOTICE BY WM SMITH OR
THE COMPANY, AS THE CASE MAY BE.  IF SUCH TERMINATION SHALL OCCUR PRIOR TO THE
SETTLEMENT DATE FOR ANY SALE OF PLACEMENT SHARES, SUCH PLACEMENT SHARES SHALL
SETTLE IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT.


 


13.          NOTICES.  ALL NOTICES OR OTHER COMMUNICATIONS REQUIRED OR PERMITTED
TO BE GIVEN BY ANY PARTY TO ANY OTHER PARTY PURSUANT TO THE TERMS OF THIS
AGREEMENT SHALL BE IN WRITING, UNLESS OTHERWISE SPECIFIED, AND IF SENT TO WM
SMITH, SHALL BE DELIVERED TO:


 

(i)      Wm Smith at Wm Smith & Co., 1700 Lincoln Street, Suite 2545, Denver, CO
80203 (facsimile:  (303) 831-0881), Attention: William S.  Smith, with a copy to
Holme Roberts & Owen LLP, 1700 Lincoln Street, Suite 4100, Denver, CO 80203
(facsimile:  (303) 866-0200), Attn:  Garth Jensen; or

 

(ii)     Valence Technology, Inc., 12201 Technology Boulevard, Suite 150,
Austin, Texas 78727 (facsimile:  512-527-2910), Attn:  Chief Financial Officer,
with copies to Roger Williams, General Counsel, at the same address, and Andrews
Kurth LLP, 111 Congress Ave., Suite 1700, Austin, TX 78701 (facsimile: 
512-320-9292), Attn:  J. Matthew Lyons.

 

Each party to this Agreement may change such address for notices by sending to
the parties to this Agreement written notice of a new address for such purpose. 
Each such notice or other communication shall be deemed given (i) when delivered
personally or by verifiable facsimile transmission (with an original to follow)
on or before 4:30 p.m., New York City time, on a Business Day or, if such day is
not a Business Day, on the next succeeding Business Day, (ii) on the next
Business Day after timely delivery to a nationally-recognized overnight courier
and (iii) on the Business Day actually received if deposited in the U.S. mail
(certified or registered mail, return receipt requested, postage prepaid).  For
purposes of this Agreement, “Business Day” shall mean any day on which the
Exchange and commercial banks in the City of New York are open for business.

 

An electronic communication (“Electronic Notice”) shall be deemed written notice
for purposes of this Section 13 if sent to the electronic mail address specified
by the receiving party under separate cover.  Electronic Notice shall be deemed
received at the time the party sending Electronic Notice receives verification
of receipt by the receiving party.  Any party receiving Electronic Notice may
request and shall be entitled to receive the notice on paper, in a nonelectronic
form (“Nonelectronic Notice”) which shall be sent to the requesting party within
ten (10) days of receipt of the written request for Nonelectronic Notice.

 


14.          SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL INURE TO THE BENEFIT
OF AND BE BINDING UPON THE COMPANY AND WM SMITH AND THEIR RESPECTIVE SUCCESSORS
AND THE AFFILIATES, CONTROLLING PERSONS, OFFICERS AND DIRECTORS REFERRED TO IN
SECTION 10 HEREOF.  REFERENCES TO ANY OF THE PARTIES CONTAINED IN THIS AGREEMENT
SHALL BE DEEMED TO INCLUDE THE SUCCESSORS AND PERMITTED ASSIGNS OF SUCH PARTY. 
NOTHING IN THIS AGREEMENT, EXPRESS OR IMPLIED, IS INTENDED TO CONFER UPON ANY
PARTY OTHER THAN THE PARTIES HERETO OR THEIR RESPECTIVE SUCCESSORS AND PERMITTED
ASSIGNS ANY RIGHTS, REMEDIES, OBLIGATIONS OR LIABILITIES UNDER OR BY REASON OF
THIS AGREEMENT, EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT.  NEITHER PARTY
MAY ASSIGN ITS RIGHTS OR OBLIGATIONS UNDER


 


29

--------------------------------------------------------------------------------



 


THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY; PROVIDED,
HOWEVER, THAT WM SMITH MAY ASSIGN ITS RIGHTS AND OBLIGATIONS HEREUNDER TO AN
AFFILIATE OF WM SMITH WITHOUT OBTAINING THE COMPANY’S CONSENT.


 


15.          ADJUSTMENTS FOR STOCK SPLITS.  THE PARTIES ACKNOWLEDGE AND AGREE
THAT ALL SHARE-RELATED NUMBERS CONTAINED IN THIS AGREEMENT SHALL BE ADJUSTED TO
TAKE INTO ACCOUNT ANY STOCK SPLIT, STOCK DIVIDEND OR SIMILAR EVENT EFFECTED WITH
RESPECT TO THE SHARES.


 


16.          ENTIRE AGREEMENT; AMENDMENT; SEVERABILITY.  THIS AGREEMENT
(INCLUDING ALL SCHEDULES AND EXHIBITS ATTACHED HERETO AND PLACEMENT NOTICES
ISSUED PURSUANT HERETO) CONSTITUTES THE ENTIRE AGREEMENT AND SUPERSEDES ALL
OTHER PRIOR AND CONTEMPORANEOUS AGREEMENTS AND UNDERTAKINGS, BOTH WRITTEN AND
ORAL, AMONG THE PARTIES HERETO WITH REGARD TO THE SUBJECT MATTER HEREOF. 
NEITHER THIS AGREEMENT NOR ANY TERM HEREOF MAY BE AMENDED EXCEPT PURSUANT TO A
WRITTEN INSTRUMENT EXECUTED BY THE COMPANY AND WM SMITH.  IN THE EVENT THAT ANY
ONE OR MORE OF THE PROVISIONS CONTAINED HEREIN, OR THE APPLICATION THEREOF IN
ANY CIRCUMSTANCE, IS HELD INVALID, ILLEGAL OR UNENFORCEABLE AS WRITTEN BY A
COURT OF COMPETENT JURISDICTION, THEN SUCH PROVISION SHALL BE GIVEN FULL FORCE
AND EFFECT TO THE FULLEST POSSIBLE EXTENT THAT IT IS VALID, LEGAL AND
ENFORCEABLE, AND THE REMAINDER OF THE TERMS AND PROVISIONS HEREIN SHALL BE
CONSTRUED AS IF SUCH INVALID, ILLEGAL OR UNENFORCEABLE TERM OR PROVISION WAS NOT
CONTAINED HEREIN, BUT ONLY TO THE EXTENT THAT GIVING EFFECT TO SUCH PROVISION
AND THE REMAINDER OF THE TERMS AND PROVISIONS HEREOF SHALL BE IN ACCORDANCE WITH
THE INTENT OF THE PARTIES AS REFLECTED IN THIS AGREEMENT.


 


17.          APPLICABLE LAW; CONSENT TO JURISDICTION.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS.  EACH PARTY
HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND
FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH ANY TRANSACTION
CONTEMPLATED HEREBY, AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN
ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO
THE JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS
BROUGHT IN AN INCONVENIENT FORUM OR THAT THE VENUE OF SUCH SUIT, ACTION OR
PROCEEDING IS IMPROPER.  EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE
OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR
PROCEEDING BY MAILING A COPY THEREOF (CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT
UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND
SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN
SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER
PERMITTED BY LAW.


 


18.          WAIVER OF JURY TRIAL.  THE COMPANY AND WM SMITH EACH HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
CLAIM BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.


 


19.          COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.  DELIVERY OF AN EXECUTED
AGREEMENT BY ONE PARTY TO THE OTHER MAY BE MADE BY FACSIMILE TRANSMISSION.


 


30

--------------------------------------------------------------------------------



 

[Remainder of Page Intentionally Blank]

 

31

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth the understanding between the Company and
Wm Smith, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and Wm Smith.

 

Very truly yours,

 

 

 

VALENCE TECHNOLOGY, INC.

 

 

 

 

 

By:

/s/ Robert L. Kanode

 

 

Name:  Robert L. Kanode

 

 

Title:  President and Chief Executive Officer

 

 

ACCEPTED as of the date
first-above written:

 

 

 

WM SMITH & CO.

 

 

 

 

 

 

 

By:

/s/ William S. Smith

 

 

Name: William S. Smith

 

 

Title: President

 

32

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

--------------------------------------------------------------------------------

FORM OF PLACEMENT NOTICE

 

--------------------------------------------------------------------------------

 

From:

[

 

]

 

 

 

 

Cc:

[

 

]

 

 

 

 

To:

[

]

 

 

Subject:                                                   At Market
Issuance–Placement Notice

 

Gentlemen:

 

Pursuant to the terms and subject to the conditions contained in the At Market
Issuance Sales Agreement between Valence Technology, Inc.  (the “Company”), and
Wm Smith & Co.  (“Wm Smith”) dated February   , 2008, the Company hereby
requests that Wm Smith sell up to                          shares of the
Company’s common stock, par value $0.001 per share, at a minimum market price of
$               per share.

 

33

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

--------------------------------------------------------------------------------

 

Compensation

 

--------------------------------------------------------------------------------

 

Except as may be otherwise agreed in a particular circumstance, Wm Smith shall
be paid compensation equal to six percent (6%) of the gross proceeds from the
sales of Shares pursuant to the terms of this Agreement.

 

34

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

WM SMITH & CO

 

Bill Smith

 

Ty Gates

 

Jenna Smith

 

VALENCE TECHNOLOGY, INC.

 

Robert L. Kanode

 

Galen H. Fischer

 

35

--------------------------------------------------------------------------------


 

EXHIBIT 7(m)

 

Form of Representation Date Certificate
(to be provided by supplement)

 

36

--------------------------------------------------------------------------------


 

EXHIBIT 7(n)(1)(A)

 

Form Of Legal Opinion
(to be provided by supplement)

 

37

--------------------------------------------------------------------------------


 

EXHIBIT 7(n)(1)(B)

 

Form Of Legal Opinion Delivered In Connection With Each Representation Date
(to be provided by supplement)

 

38

--------------------------------------------------------------------------------